SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT is dated and made for reference effective as fully
executed on this 8th day of July, 2011.


BETWEEN:




HUBEI MINKANG PHARMACEUTICAL LTD., a corporation organized under the laws of the
State of Nevada and having an address for notice and delivery located at 2808
Cowan Circle, Las Vegas, Nevada 89107


(the “Acquirer”);


AND:


HBMK PHARMACEUTICAL LIMITED, a British Virgin Island business company
incorporated and existing under the laws of the British Virgin Islands with its
registered office at P.O Box 957, Offshore Incorporations Center, Road Town,
Tortola, British Virgin Islands, and having an address for notice and delivery
located at 57/F The Center, 99 Queen’s Road, Central, Hong Kong


(the “Company”);


AND:


LEE TONG TAI, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 2 Normanton Park, #04-151, Normanton Park,
Singapore




AND:


ANG SIEW KHIM, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 39b Daisy Road, Daisy Appartments, Singapore


AND:


HONG LENA, a shareholder of HBMK Pharmaceutical Limited, having an address for
notice and delivery located at 77 Poh Huat Road, #01-18, Parry Fontaine,
Singapore  546785


AND:


JOSEPH SOON KWO PIN, a shareholder of HBMK Pharmaceutical Limited, having an
address for notice and delivery located at 13 Almond Crescent, Singapore
 
 
 

--------------------------------------------------------------------------------

 
 
AND:


LEE HUNG MING, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 28 Marlene Avenue, Serangoon Garden Estate,
Singapore


AND:


LEE TONG JIUH, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 293 Bishan Street 22, #20-83, Singapore


AND:


LEE YENG FEN, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 28 Marlene Avenue, Serangoon Garden Estate,
Singapore


AND:


SEAH CHEE SENG, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 68 Ming Tech Park, Ming Tech Park, Singapore


AND:


TAY AH MENG, a shareholder of HBMK Pharmaceutical Limited, having an address for
notice and delivery located at 13 Jalan Kurina, Singapore


AND:


MUI CHARK (PRIVATE) LIMITED, a shareholder of HBMK Pharmaceutical Limited,
having an address for notice and delivery located at 101A Upper Cross Street,
#11-14, People’s PK CTR, Singapore


AND:


UNIVERSAL METAL WORKS (PRIVATE) LIMITED, a shareholder of HBMK Pharmaceutical
Limited, having an address for notice and delivery located at 14 Jalan Lembah
Kallang, Singapore


AND:


KOH CHEOH NGUAN, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 20 Tai Hwan Avenue, Tai Hwan Garden,
Singapore
 
 
2

--------------------------------------------------------------------------------

 
 
AND:


KOH BOON HUA, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 424 Ang Mo Kio Avenue 3, #12-2422, Singapore


AND:


KOH LEE BOON, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 46 Jalan Arnap, Kim Lin Park, Singapore


AND:


KOH SOCK HUA, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 46 Jalan Arnap, Kim Lin Park, Singapore


AND:


KOH SOK YONG, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 46 Jalan Arnap, Kim Lin Park, Singapore


AND:


KOH CHEOK CHUAN, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 424 Canberra Road, #13-455, Singapore


AND:


KOH CHEOK KOW, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 350 Hougang Avenue 7, #10-647 Hougang N3
(HUDC), Singapore


AND:


KOH CHEOH KWANG, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 46 Jalan Arnap, Kim Lin Park, Singapore


AND:


LEE WEI MENG, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 2, Normanton Park #04-151, Singapore
 
 
3

--------------------------------------------------------------------------------

 
 
AND:


JESSELINE SIAH CHIEW CHOON, a shareholder of HBMK Pharmaceutical Limited, having
an address for notice and delivery located at 293 Bishan Street 22, #20-83,
Singapore


AND:


RAMASWAMY SREEGHANDHAN, a shareholder of HBMK Pharmaceutical Limited, having an
address for notice and delivery located at 11 Sengkang Square, #14-37, Compass
Heights, Singapore


AND:


CHOO KEANG HAI, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 201 Clementi Avenue 6, #14-37, Singapore


AND:


TOH LING LING, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at 11, Pemimpin Drive, #13-02, Marymount View
Condo, Singapore  576148


AND:


TEY KIM KEE, a shareholder of HBMK Pharmaceutical Limited, having an address for
notice and delivery located at 48 Carpmael Road, #03-06, Singapore  429974


AND:


JOHNNY LIAN TIAN YONG, a shareholder of HBMK Pharmaceutical Limited, having an
address for notice and delivery located at Blk. 84, Jalan Daud, #06-01,
Singapore  419593


AND:


CHAN BOON WEE, a shareholder of HBMK Pharmaceutical Limited, having an address
for notice and delivery located at Blk. 510, Serangoon North Ave. 4, #03-333,
Singapore  550510


AND:


VERNON WONG HOCK LEONG, a shareholder of HBMK Pharmaceutical Limited, having an
address for notice and delivery located at 33 Ubi Ave. 3, #04-42, Vertex,
Singapore  408868
 
 
4

--------------------------------------------------------------------------------

 
 
(Lee Tong Tai, Ang Siew Khim, Hong Lena, Joseph Soon Kwo Pin, Lee Hung Ming, Lee
Tong Jiuh, Lee Yeng Fen, Seah Chee Seng, Tay Ah Meng, Mui Chark (Private)
Limited, Universal Metal Works (Private) Limited, Koh Cheoh Nguan, Koh Boon Hua,
Koh Lee Boon, Koh Sock Hua, Koh Sok Yong, Koh Cheok Chuan, Koh Cheok Kow, Koh
Cheoh Kwang, Lee Wei Meng, Jesseline Siah Chiew Choon, Ramaswamy Sreeghandhan,
Choo, Keang Hai, Toh Ling Ling, Tey Kim Kee, Johnny Lian Tian Yong, Chan Boon
Wee and Vernon Wong Hock Leong, each being hereinafter singularly referred to as
a “Vendor” and collectively referred to as the “Vendors” as the context so
requires”);


(the Vendors, the Company and the Acquirer being hereinafter singularly also
referred to as a “Party” and collectively referred to as the “Parties” as the
context so requires).


WHEREAS:


A.                      The Company is a British Virgin Islands business company
incorporated and existing under the laws of the British Virgin Islands;


B.                      The Company is the sole shareholder of Hubei Minkang
Pharmaceutical Co., Ltd., a company organized under the laws of the People’s
Republic of China, which is in the business of producing and marketing
Traditional Chinese Medicine in China as well as marketing its products to the
US, Japan, Canada, Singapore, Malaysia, Thailand and Hong Kong among other
countries (collectively, the “Company’s Business”);


C.                      The Vendors are the legal and beneficial owner of all of
the issued and outstanding shares in the capital of the Company (the “Company
Stock”); the particulars of the registered and beneficial ownership of such
Company Stock being set forth in Schedule “A” which is attached hereto and which
forms a material part hereof;


D.                      The Parties hereto have agreed to enter into this Share
Exchange Agreement (the “Agreement”) which formalizes and which clarifies their
respective duties and obligations in connection with the acquisition by the
Acquirer from the Vendors of all of the Company Stock together with the further
development of the Company’s Business as a consequence thereof; and


E.                      The exchange of Company Stock for Acquirer Stock is
intended to constitute a tax-free reorganization under Section 368 of the
Internal Revenue Code of 1986, as amended (the “Code”), or such other tax free
reorganization exemptions that may be available under the Code.


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
promises, covenants and agreements herein contained, THE PARTIES HERETO COVENANT
AND AGREE WITH EACH OTHER as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
Article 1
DEFINITIONS


1.1                      Definitions.   For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
the following words and phrases shall have the following meanings:


 
(a)
“Action” has the meaning ascribed to it in Article “4.1(v)” hereinbelow;



 
(b)
“Acquirer” means Hubei Minkang Pharmaceutical Ltd., a corporation organized
under the laws of the State of Nevada, or any successor company, however formed,
whether as a result of merger, amalgamation or other action;



 
(c)
“Acquirer Commission Documents” has the meaning ascribed to it in Article
“4.1(q)” hereinbelow;



 
(d)
“Acquirer’s Initial Due Diligence” has the meaning ascribed to it in Article
“5.1(b)” hereinbelow;



 
(e)
“Acquirer Material Adverse Effect” means a material adverse effect on Acquirer,
a material adverse effect on the ability of the Acquirer to perform its
obligations under this Agreement or on the ability of the Acquirer to consummate
the Takeover;



 
(f)
“Acquirer’s Ratification” has the meaning ascribed to it in Article “5.1(a)”
hereinbelow;



 
(g)
“Acquirer Stock” means the 33,500,000 (post-reverse stock split on a basis of
one (1) new share for each eight (8) old shares, which was completed on October
20, 2010) shares of common stock of the Acquirer to be issued and delivered to
the Vendors on a pro rata basis as the Consideration for the Company Stock;



 
(h)
“Affiliate” with respect to any specified Person at any time, means each Person
directly or indirectly through one or more intermediaries controlling,
controlled by or under direct or indirect common control with such specified
Person at such time.



 
(i)
“Agreement” means this “Share Exchange Agreement” as entered into among the
Vendors, the Company and the Acquirer herein, together with any amendments
thereto and any Schedules as attached thereto;



 
(j)
“Applicable Securities Laws” means all applicable securities laws in all
jurisdictions relevant to the issuance of securities of the Acquirer pursuant to
the terms of this Agreement;



 
(k)
“Board of Directors” means, as applicable, the respective Board of Directors of
each of the Parties hereto as duly constituted from time to time;



 
(l)
“business day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed;



 
(m)
“Business Documentation” means any and all records and other factual data and
information relating to the Company’s Business interests and assets and
including, without limitation, all plans, agreements and records which are in
the possession or control of the Vendors or the Company in that respect;

 
 
6

--------------------------------------------------------------------------------

 
 
 
(n)
“Closing” has the meaning ascribed to it in Article “6.1” hereinbelow;



 
(o)
“Closing Date” has the meaning ascribed to it in Article “6.1” hereinbelow;



 
(p)
“Code” has the meaning ascribed to it in recital “E.” hereinabove;



 
(q)
“Commission” means the United States Securities and Exchange Commission;



 
(r)
“Company” means HBMK Pharmaceutical Limited, a British Virgin Islands business
company incorporated and existing under the laws of the British Virgin Islands
under the laws of the British Virgin Islands, or any successor company, however
formed, whether as a result of merger, amalgamation or other action;



 
(s)
“Company’s Assets” means all assets, contracts, equipment, goodwill, inventory
and Intellectual Property of the Company;



 
(t)
“Company’s Business” has the meaning ascribed to it in recital “B.” hereinabove;



 
(u)
“Company’s Financial Statements” has the meaning ascribed to it in Article
“3.3(s)” hereinbelow;



 
(v)
“Company Stock” has the meaning ascribed to it in recital “C.” hereinabove; the
particulars of the registered and beneficial ownership of such Company Stock
being set forth in Schedule “A” which is attached hereto;



 
(w)
“Consideration” has the meaning ascribed to it in Article “2.2” hereinbelow;



 
(x)
“Defaulting Party” and “Non-Defaulting Party” have the meanings ascribed to them
in Article “13” hereinbelow;



 
(y)
“Encumbrances” means any lien, claim, charge, pledge, hypothecation, security
interest, mortgage, title retention agreement, option or encumbrance of any
nature or kind whatsoever, other than: (i) statutory liens for Taxes not yet due
and payable and (ii) such imperfections of title, easements and encumbrances, if
any, that will not result in a Material Adverse Effect;



 
(z)
“Environmental Laws” means all applicable international, federal, provincial,
state, municipal and local treaties, conventions, laws, statutes, ordinances,
by-laws, codes, regulations, and all policies, guidelines, standards, orders,
directives and decisions rendered or promulgated by any ministry, department or
administrative or regulatory agency or body whatsoever (including international
organizations formed by or participated in by any national, provincial or state
government or representatives thereof) relating to fisheries, health and safety,
the protection or preservation of the environment or the manufacture,
processing, distribution, use, treatment, storage, disposal, discharge,
transport or handling of any contaminant, pollutant, dangerous substance, liquid
waste, industrial waste, hauled liquid waste, toxic substance, special waste,
hazardous waste, hazardous material or hazardous substance as defined in or
pursuant to any Environmental Laws, law, judgment, decree, order, injunction,
rule, statute or regulation of any court, arbitrator or governmental authority
by which the Company or any of the Company’s respective businesses or assets is
bound or is subject to;

 
 
7

--------------------------------------------------------------------------------

 
 
 
(aa)
“Environmental Liabilities” means all Liabilities of a Person (whether such
Liabilities are owed by such Person to governmental bodies, third parties or
otherwise) whether currently in existence or arising hereafter that arise under
or relate to any Environmental Laws;



 
(bb)
“Exchange Act” means the Securities Exchange Act of 1934, as amended;



 
(cc)
“Execution Date” means the actual date of the complete execution of this
Agreement and any amendment thereto by all Parties hereto as set forth on the
front page hereof;



 
(dd)
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements);



 
(ee)
“Governmental Body” means any: (i) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (ii) federal, state, local,
municipal, foreign, or other government; (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (iv)
multi-national organization or body, or; (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature;



 
(ff)
“Indemnified Party” and “Indemnified Parties” have the meanings ascribed to them
in Article “8.1” hereinbelow;



 
(gg)
“Intellectual Property” means all right and interest to all patents, patents
pending, inventions, know-how, any operating or identifying name or registered
or unregistered trademarks and trade names, all computer programs, licensed
end-user software, source codes, products and applications (and related
documentation and materials) and other works of authorship (including notes,
reports, other documents and materials, magnetic, electronic, sound or video
recordings and any other work in which copyright or similar right may subsist)
and all copyrights (registered or unregistered) therein, industrial designs
(registered or unregistered), franchises, licenses, authorities, restrictive
covenants or other industrial or intellectual property;



 
(hh)
“Inventory” means all items of inventory notwithstanding how classified in the
financial records of a Person, including all raw materials, work-in-process,
finished goods, supplies, spare parts, samples, cores and stores of a Person;



 
(ii)
“Liabilities” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, determined, determinable or otherwise and whether or not the same is
required to be accrued on the financial statements of such Person;



 
(jj)
“Lien” means, with respect to any asset, any mortgage, assignment, trust or
deemed trust (whether contractual, statutory or otherwise arising), title defect
or objection, lien, pledge, charge, security interest, hypothecation,
restriction, Encumbrance or charge of any kind in respect of such assets;

 
 
8

--------------------------------------------------------------------------------

 
 
 
(kk)
“Material Adverse Effect” when used in connection with an entity means any
change, event, violation, inaccuracy, circumstance or effect that is materially
adverse to the business, assets (including intangible assets), liabilities,
capitalization, ownership, financial condition or results of operations of such
entity and all of its Affiliates, taken as a whole, other than any change,
event, circumstance or effect to the extent resulting from (A) the announcement
of the execution of this Agreement and the transactions contemplated hereby, (B)
changes in legal or regulatory conditions generally affecting the Company’s
Business, except that any change, effect, event or occurrence described in this
subsection (B) will be considered in determining whether there has been, or will
be, a Material Adverse Effect if the same disproportionately affects the Company
or the Business, (C) changes or effects that generally affect the Company’s
Business, (D) changes in general economic conditions or (E) changes in GAAP;



 
(ll)
“Material Contracts” means those subsisting commitments, contracts, instruments,
leases and other agreements, oral or written, entered into by either the Company
or its subsidiaries, by which the Company or its subsidiaries are bound or to
which they or their respective assets are subject which have total payment
obligations on the part of either the Company or its subsidiaries which exceed
$25,000 or are for a term of or in excess of one (1) year;



 
(mm)
“Organizational Documents” means (a) the articles of association, memorandum of
association or certificate of incorporation and the by-laws or code of
regulations of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) the
articles or certificate of formation and operating agreement of a limited
liability company; (e) any other document performing a similar function to the
documents specified in clauses (a), (b), (c) and (d) adopted or filed in
connection with the creation, formation or organization of a Person; and (f) any
and all amendments to any of the foregoing;



 
(nn)
“OTCBB” means the Over-the-Counter Bulletin Board;



 
(oo)
“Parties” or “Party” means, respectively, the Vendors, the Company and/or the
Acquirer hereto, as the case may be, together with their respective successors
and permitted assigns as the context so requires;



 
(pp)
“Permitted Liens” means (i) Liens for Taxes or governmental assessments, charges
or claims the payment of which is not yet due, or for Taxes the validity of
which is being contested in good faith by appropriate proceedings; (ii)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Persons and other Liens imposed by applicable laws
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith; (iii) Liens relating to deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security or to secure the performance of
leases, trade contracts or other similar agreements (iv) Liens and Encumbrances
specifically identified in the balance sheet included in the Company’s Financial
Statements; (v) Liens securing executory obligations under any lease that
constitutes an “operating lease” under GAAP; provided, however, that, with
respect to each of clauses (i) through (v), to the extent that any such
Encumbrance or Lien arose prior to the date of the balance sheet included in the
Company’s Financial Statements and relates to, or secures the payment of, a
Liability that is required to be accrued under GAAP, such Encumbrance or Lien
shall not be a Permitted Lien unless adequate accruals for such Liability have
been established therefor on such balance sheet in conformity with GAAP;

 
 
9

--------------------------------------------------------------------------------

 
 
 
(qq)
“Person” includes an individual, corporation, body corporate, partnership, joint
venture, association, trust or unincorporated organization or any trustee,
executor, administrator or other legal representative thereof;



 
(rr)
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator;



 
(ss)
“Regulation S” means Regulation S promulgated under the Securities Act;



 
(tt)
“Rule 144” means Rule 144 under the Securities Act, as the same may be amended
from time to time, or any successor statute.



 
(uu)
“Securities Act” means the Securities Act of 1933, as amended;



 
(vv)
“Takeover” means that transaction or series of transactions pursuant to which
the Acquirer will acquire all of the Company Stock of the Company from the
Vendors in exchange for the issuance by the Acquirer of 33,500,000 shares of
common stock of the Acquirer and all matters necessarily ancillary thereto;



 
(ww)
“Taxes” means all foreign, federal, state or local taxes, charges, fees, levies,
imposts, duties and other assessments, as applicable, including, but not limited
to, any income, alternative minimum or add-on, estimated, gross income, gross
receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes;



 
(xx)
“Tax Return” means any return, declaration, report, claim for refund or credit,
information return, statement or other similar document filed with any
Governmental Body with respect to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.



 
(yy)
“Time of Closing” means 2:00 o’clock, p.m. (New York City Time) on the Closing
Date;



 
(zz)
“Transfer Agent” means Quicksilver Stock Transfer;



 
(aaa)
“U.S. Person” has the meaning ascribed thereto in Regulation S and set forth on
Exhibit A hereto; and

 
 
10

--------------------------------------------------------------------------------

 
 
 
(bbb)
“Vendors” means the shareholders of the Company who have executed this Agreement
as a Party hereto.



1.2                      Schedules. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedules which are attached to this Agreement and
which form a material part hereof:
 
Schedule
 
   Description
     
Schedule “A”:
 
Company Stock and Vendors;
Schedule “B”
 
Certificate of Non-U.S. Shareholder;
Schedule “C”
 
Company Subsidiaries
Schedule “D”
 
Financial Statement;
Schedule “E”
 
Material Contracts;
Schedule “F”
 
Encumbrances;
Schedule “G”
 
Pending, Outstanding or Unresolved Claims or Grievances; and
Schedule “H”
 
Banks and Bank Accounts.

 
1.3                      Interpretation. For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:


 
(a)
the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, clause,
section or other subdivision or Schedule of this Agreement;



 
(b)
any reference to an entity shall include and shall be deemed to be a reference
to any entity that is a permitted successor to such entity;



 
(c)
words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa;



 
(d)
the word “or” is not exclusive and the word “including” is not limiting (whether
or not non-limiting language such as “without limitation” or “but not limited
to” or other words of similar import are used with reference thereto);



 
(e)
where the phrase “to the best of the knowledge of” or phrases of similar import
are used in this Agreement, it will be a requirement that the Person in respect
of whom the phrase is used will have made such due enquiries as are reasonably
necessary to enable such Person to make the statement or disclosure; and



 
(f)
the parties acknowledge that this Agreement is the product of arm’s length
negotiation between the parties, each having obtained its own independent legal
advice, and that this Agreement will be construed neither strictly for nor
strictly against any party irrespective of which party was responsible for
drafting this Agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
Article 2
EXCHANGE OF SHARES


2.1                      Share Exchange.   Subject to the terms and conditions
hereof and based upon the representations and warranties contained in Articles
“3” and “4” hereinbelow and prior satisfaction of the conditions precedent which
are set forth in Article “5” hereinbelow, the Vendors hereby agree to assign,
sell and transfer at the Closing Date (as hereinafter determined) all of their
respective rights, entitlement and interest in and to the Company Stock to the
Acquirer and the Acquirer hereby agrees to acquire all of the Company Stock from
the Vendors on the terms and subject to the conditions contained in this
Agreement.


2.2                      Consideration.   The aggregate consideration (the
“Consideration”) for all of the Company Stock will be satisfied by way of the
issuance and delivery by the Acquirer to the Vendors, in accordance with section
“2.3” hereinbelow, of an aggregate of 33,500,000 shares of common stock in the
capital of the Acquirer (the “Acquirer Stock”), which will represent
approximately seventy-seven percent (77%) of the issued and outstanding shares
of common stock of the Acquirer upon Closing, on a pro rata basis in accordance
with each Vendors percentage ownership in the Company as set forth in Schedule
“A” hereto at a deemed issuance price of $0.20 per share.  The Vendors
acknowledge and agree that the Acquirer Stock is being issued pursuant to an
exemption from the registration requirements of the Securities Act.  The Vendors
agree to abide by all applicable resale restrictions and hold periods imposed by
Applicable Securities Laws.  The certificate(s) representing the Acquirer Stock
to be issued on Closing will be endorsed with the following legend, pursuant to
the Securities Act, in order to reflect the fact that the Acquirer Stock will be
issued to the Vendors pursuant to an exemption from the registration
requirements of the Securities Act:


“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED (2) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (3) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE SECURITIES ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE ACT.”
 
 
12

--------------------------------------------------------------------------------

 
 
2.3                      Restricted Securities.   The Vendors acknowledge that
the Acquirer Stock issued pursuant to the terms and conditions set forth in this
Agreement will have such hold periods as are required under Applicable
Securities Laws, and, as a result, may not be sold, transferred or otherwise
disposed of, except pursuant to an effective registration statement or
prospectus, or pursuant to an exemption from, or in a transaction not subject
to, the registration or prospectus requirements of Applicable Securities Laws
and in each case only in accordance with all Applicable Securities Laws.


2.4                      Fractional Securities.   Notwithstanding any other
provision of this Agreement, no fractional Acquirer Stock will be issued in the
Takeover.  In lieu of any such fractional securities, the Vendors will be
entitled to have any such fraction of one–half or more rounded up to the nearest
whole number and any such fraction of less than one-half rounded down to the
nearest whole number of applicable Acquirer Stock and will receive from the
Acquirer a certificate representing same.


2.5                      Exemptions.   The Vendors acknowledge that the Acquirer
has advised the Vendors that it is issuing the Acquirer Stock to the Vendors
under exemptions from the prospectus and registration requirements of Applicable
Securities Laws and, as a consequence, certain protections, rights and remedies
provided by Applicable Securities Laws, including statutory rights of rescission
or damages, will not be available to the Vendors.  To evidence the Vendors’
eligibility for such exemptions, the Vendors agree to deliver a fully completed
and executed Certificate of Non-U.S. Shareholder (the “Certificate”), in the
form attached hereto as Schedule “B” to the Acquirer, and agree that the
representations and warranties set out in the Certificate as executed by the
Vendors will be true and complete on the Closing Date.


2.6                      Section 368 Reorganization.   For U.S. federal income
tax purposes, the Takeover is intended to constitute a “reorganization” within
the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended
(the “Code”). The parties to this Agreement hereby adopt this Agreement as a
“plan of reorganization” within the meaning of Sections 1.368-2(g) and
1.368-3(a) of the United States Treasury Regulations. Notwithstanding the
foregoing or anything else to the contrary contained in this Agreement, the
parties acknowledge and agree that no party is making any representation or
warranty as to the qualification of the Takeover as a reorganization under
Section 368(a) of the Code or as to the effect, if any, that any transaction
consummated prior to the Closing Date has or may have on any such reorganization
status. The parties acknowledge and agree that each (i) has had the opportunity
to obtain independent legal and tax advice with respect to the transaction
contemplated by this Agreement, and (ii) is responsible for paying its own
Taxes, including without limitation, any adverse Tax consequences that may
result if the transaction contemplated by this Agreement is not determined to
qualify as a reorganization under Section 368(a) of the Code.


Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS
BY THE COMPANY AND THE VENDORS


3.1                      General Representations, Warranties and Covenants by
the Company and the Vendors.   In order to induce the Acquirer to enter into and
consummate this Agreement, the Company and the Vendors, severally but not
jointly, represent to, warrant to and covenant with the Acquirer, with the
intent that the Acquirer will rely thereon in entering into this Agreement and
in concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of each of the Vendors and the Company, after
having made due inquiry:
 
 
13

--------------------------------------------------------------------------------

 
 
 
(a)
if a corporation, it is duly organized under the laws of its respective
jurisdiction of incorporation and is validly existing and in good standing with
respect to all statutory filings required by the applicable corporate laws;



 
(b)
it is qualified to do business in those jurisdictions where it is necessary to
fulfill its obligations under this Agreement and it has the full power and
authority to enter into this Agreement and any agreement or instrument referred
to or contemplated by this Agreement;



 
(c)
it has the requisite power, authority and capacity to own and use all of its
respective business assets and to carry on its respective business as presently
conducted by it and to fulfill its respective obligations under this Agreement;



 
(d)
the execution and delivery of this Agreement and the agreements contemplated
hereby have been duly authorized by all necessary action, corporate or
otherwise, on its respective part;



 
(e)
there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;



 
(f)
this Agreement constitutes a legal, valid and binding obligation of it
enforceable against it in accordance with its terms, except as enforcement may
be limited by laws of general application affecting the rights of creditors;



 
(g)
no proceedings are pending for, and it is unaware of, any basis for the
institution of any proceedings leading to its respective dissolution or winding
up, or the placing of it in bankruptcy or subject to any other laws governing
the affairs of insolvent companies or persons;



 
(h)
the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof does not and
will not:



 
(i)
if a corporation, conflict with or result in a breach of or violate any of the
terms, conditions or provisions of its respective organizational documents;



 
(ii)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any Court or governmental authority, domestic or foreign, to which it
is subject, or constitute or result in a default under any agreement, contract
or commitment to which it is a party;



 
(iii)
give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract or commitment to which it is a party;



 
(iv)
give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets;

 
 
14

--------------------------------------------------------------------------------

 
 
 
(v)
constitute a default by it, or any event which, with the giving of notice or
lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of it which would give any party to that agreement, contract, indenture or other
instrument the right to accelerate the maturity for the payment of any amount
payable under that agreement, contract, indenture or other instrument; or



 
(vi)
result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by the Company or its subsidiaries;



 
(i)
neither this Agreement nor any other document, certificate or statement
furnished to the Acquirer by or on behalf of any of the Vendors or the Company
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Acquirer to enter into this
Agreement.



 
(j)
the Company is the sole shareholder of Hubei Minkang Pharmaceutical Co., Ltd., a
company organized under the laws of the People’s Republic of China.



 
(k)
this Agreement has been duly authorized, executed and delivered by the Vendors
and the Company and is a legal, valid and binding obligation of each of the
Vendors and the Company, enforceable against each of the Vendors and/or the
Company, as the case may be, by the Acquirer in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency and other laws
affecting the rights of creditors generally and except that equitable remedies
may be granted only in the discretion of a court of competent jurisdiction.



 
(l)
no person other than the Acquirer has any written or oral agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement, or option for the purchase or acquisition from the
Vendors of any of the Company Stock.



 
(m)
the Company Stock is beneficially owned by the Vendors with good and marketable
title thereto free of all Encumbrances and is registered in the books of the
Company in the name of the Vendors and, without limitation thereto, none of the
Company Stock is subject to any voting trust, unanimous shareholders agreement,
other shareholders agreements, pooling agreements or voting agreements.



 
(n)
upon completion of the transactions contemplated by this Agreement, all of the
Company Stock will be owned by the Acquirer as the beneficial owner of record,
with good and marketable title thereto (except for such Encumbrances as may have
been granted by the Acquirer).



 
(o)
the Vendors have no information or knowledge of any fact not communicated to the
Acquirer and relating to the Company or to the Company’s Business or to the
Company Stock which, if known to the Acquirer, might reasonably be expected to
deter the Acquirer from entering into this Agreement or from completing the
transactions contemplated by this Agreement.

 
 
15

--------------------------------------------------------------------------------

 
 
3.2                      Representations, Warranties and Covenants by the
Vendors respecting the Company Stock and the Acquirer Stock.   In order to
induce the Acquirer to enter into and consummate this Agreement, the Vendors,
severally and not jointly, hereby represent to, warrant to and covenant with the
Acquirer, with the intent that the Acquirer will also rely thereon in entering
into this Agreement and in concluding the transactions contemplated herein,
that, to the best of the knowledge, information and belief of the Vendors, after
having made due inquiry:


 
(a)
the Vendors have good and marketable title to and are the legal and beneficial
owner of all of the Company Stock, and each share of the Company Stock is fully
paid and non-assessable and is free and clear of liens, charges, encumbrances,
pledges, mortgages, hypothecations, security interests and adverse claims of any
and all nature whatsoever and including, without limitation, options,
pre-emptive rights and other rights of acquisition in favor of any person,
whether conditional or absolute;



 
(b)
the Vendors have the right, power, authority and capacity to own and dispose of
the Company Stock, and the Company Stock is not subject to any voting or similar
arrangement;



 
(c)
there are no actions, suits, proceedings or investigations (whether or not
purportedly against or on behalf of the Vendors or the Company), pending or
threatened, which may affect, without limitation, the rights of the Vendors to
transfer any of the Company Stock to the Acquirer at law or in equity, or before
or by any federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, and, without limiting the generality of the foregoing, there are no
claims or potential claims under any relevant family relations legislation or
other equivalent legislation affecting the Company Stock.  In addition, the
Vendors are not now aware of any existing ground on which any such action, suit
or proceeding might be commenced with any reasonable likelihood of success;



 
(d)
no other person, firm or corporation has any agreement, option or right capable
of becoming an agreement for the purchase of any of the Company Stock;



 
(e)
no Person has, or as a result of the transactions contemplated herein will have,
any right or valid claim against such Vendor for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, and such Vendor
will indemnify and hold the Acquirer harmless against any liability or expense
arising out of, or in connection with, any such claim.



 
(f)
the Vendors acknowledge that the Acquirer Stock to be issued pursuant to this
Agreement have not been registered under the Securities Act or the securities
laws of any state of the U.S. and that the Acquirer Stock will be issued in
reliance upon an exemption from registration afforded under Regulation S for
offers and sales of securities outside of the U.S., and that, as a result, the
Vendors may be restricted from using most of the remedies that would otherwise
be available to the Vendors, the Vendors will not receive information that would
otherwise be required to be provided to the Vendors and the Acquirer is relieved
from certain obligations that would otherwise apply to the Acquirer, in either
case, under applicable securities legislation;



 
(g)
each Vendor, by its execution of this Agreement, severally and not jointly,
represents and warrants to the Acquirer that such Vendor is not a U.S.
Person.  Each Vendor severally understands that the Acquirer Stock is being
offered and sold to such Vendor in reliance upon the truth and accuracy of the
representations, warranties, covenants, agreements, acknowledgements and
understanding of such Vendor set forth in this Agreement, in order that the
Acquirer may determine the applicability and availability of the exemptions from
registration of the Acquirer Stock on which the Acquirer is relying;

 
 
16

--------------------------------------------------------------------------------

 
 
 
(h)
the Vendors have not received, nor have the Vendors requested nor do the Vendors
require to receive, any offering memorandum or a similar document describing the
business and affairs of the Acquirer in order to assist the Vendors in entering
into this Agreement and in consummating the transactions contemplated herein;



 
(i)
the Vendors acknowledge and agree that the Acquirer Stock has not been and will
not be qualified or registered under the securities laws of the United States or
any other jurisdiction and, as such, the Vendors may be restricted from selling
or transferring such Acquirer Stock under applicable law;



 
(j)
the Vendors acknowledge that the certificates representing the Acquirer Stock,
and each certificate issued in transfer thereof, will in addition to the legends
set forth under Section “2.2” hereinabove, also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract;



 
(k)
the Vendors are resident in the jurisdiction as set forth under the Vendors’
address in Schedule “A” which is attached hereto, and that all negotiations and
other acts in furtherance of the execution and delivery of this Agreement by the
Vendors in connection with the transactions contemplated herein have taken place
and will take place solely in such jurisdiction or in the state of Nevada; and



 
(l)
the Company Stock has been issued in accordance with all applicable securities
and corporate legislation and policies.



3.3                      Additional Representations, Warranties and Covenants by
the Company.  In order to induce the Acquirer to enter into and consummate this
Agreement, the Company hereby represents to, warrants to and covenants with the
Acquirer, with the intent that the Acquirer will also rely thereon in entering
into this Agreement and in concluding the transactions contemplated herein,
that, to the best of the knowledge, information and belief of the Company, after
having made due inquiry:


Organization and Good Standing


 
(a)
The Company is duly incorporated and validly existing under the laws of the
British Virgin Islands, has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to carry
on its business as presently conducted and as contemplated to be conducted, to
own, hold and operate its properties and assets as now owned, held and operated
by it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be so organized, existing and in good standing or to have
such authority or power will not, in the aggregate, have a Material Adverse
Effect. The Company is duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned or leased makes such qualification, licensing
or domestication necessary, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect;

 
 
17

--------------------------------------------------------------------------------

 
 
 
(b)
As of the date hereof, each of the Company’s subsidiaries has been duly
organized, validly existing and in good standing under the laws of its
applicable jurisdiction of organization, and have all requisite authority and
power (corporate and other), governmental licenses, authorizations, consents and
approvals to carry on their respective businesses as presently conducted and to
own, hold and operate their respective properties and assets as now owned, held
and operated, except where the failure to be so organized, existing and in good
standing or to have such authority and power, governmental licenses,
authorizations, consents or approvals would not have a Material Adverse Effect.
All registered capital and other capital contributions shall have been duly paid
up in accordance with any relevant regulations in its applicable jurisdiction of
organization and requirements and all necessary capital verification reports
have been duly issued and not revoked.



Subsidiaries


 
(c)
Each Company subsidiary and affiliated company of the Company is set forth on
Schedule “C”.  For each entity listed thereon, Schedule “C” sets forth its
jurisdiction of organization and the percentage of the outstanding capital stock
or other equity interests of such entity that is held by the Company;



 
(d)
Except as set forth on Schedule “C”, the Company does not, directly or
indirectly, own any capital stock or other securities of, or have any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity;



Articles of Incorporation and Bylaws


 
(e)
The copies of the Memorandum and Articles of Association of the Company adopted
on June 29, 2010, and the documents which constitute all other Organization
Documents of the Company, that have been delivered to the Acquirer prior to the
execution of this Agreement are true and complete and have not been amended or
repealed. The Company is not in violation or breach of any of the provisions of
its Organizational Documents, except for such violations or breaches as, in the
aggregate, will not have a Material Adverse Effect;



 
(f)
True, correct and complete certified translated copies of the organizational
documents of each of the Company subsidiaries have been delivered to the
Acquirer prior to the execution of this Agreement, and no action has been taken
to amend or repeal such organizational documents. No Company subsidiaries is in
violation or breach of any of the provisions of its organizational documents,
except for such violations or breaches as, would not have a Material Adverse
Effect. The organizational documents of each of the Company subsidiaries are
valid and subsisting and none of the Company subsidiaries are in violation of
any of the provisions of their respective charter or bylaws or equivalent
organizational documents;

 
 
18

--------------------------------------------------------------------------------

 
 
Capitalization


 
(g)
The authorized capital stock of the Company consists of 5,000,000 shares of a
single class each with a par value of $1.00, of which 3,620,000 shares are
issued and outstanding. There are no outstanding or authorized options,
warrants, calls, purchase agreements, participation agreements, subscription
rights, conversion rights, exchange rights or other securities or contracts that
could require the Company to issue, sell or otherwise cause to become
outstanding any of its authorized but unissued shares of capital stock or any
securities convertible into, exchangeable for or carrying a right or option to
purchase shares of capital stock or to create, authorize, issue, sell or
otherwise cause to become outstanding any new class of capital stock. There are
no outstanding stockholders’ agreements, voting trusts or arrangements,
registration rights agreements, rights of first refusal or other contracts
pertaining to the capital stock of the Company. The issuance of all of the
shares of Company Stock have been in compliance with the laws of the British
Virgin Islands.  All issued and outstanding shares of the Company’s capital
stock are duly authorized, validly issued, fully paid and non-assessable and
have not been issued in violation of any preemptive or similar rights.  None of
the outstanding shares of the Company Stock were issued in violation of any
applicable corporate or securities legislation or any other legal requirements;



 
(h)
the Vendors owns and have good marketable title to the Company Stock, as the
legal and beneficial owners thereof, free of all Encumbrances;



 
(i)
The capitalization of each Company subsidiary is set forth on Schedule “C” and
there are no other outstanding shares of capital stock or voting securities and
no outstanding commitments to issue any shares of capital stock or voting
securities after the date hereof. The issued and outstanding shares of capital
stock of each Company subsidiary set forth on such schedule have been duly
authorized, validly issued, fully paid and non-assessable, are free of any liens
or encumbrances other than any liens or encumbrances created by or imposed upon
the holders thereof, and are not subject to preemptive rights or rights of first
refusal created by statute, their respective organizational documents or any
agreement to which such company is a party or by which it is bound, and such
shares constitute all of the issued and outstanding capital stock of each such
Company subsidiary. All registered capital and other capital contributions
regarding the Company subsidiaries have been duly paid up in accordance with the
relevant regulations and requirements of the applicable jurisdiction of
organization and all necessary capital verification reports have been duly
issued and not revoked or withdrawn. The owners of the shares of each of the
Company subsidiaries own, and have good, valid and marketable title to, all
shares of capital stock of each such Company subsidiary. There are no
outstanding or authorized options, warrants, purchase agreements, participation
agreements, subscription rights, conversion rights, exchange rights or other
securities or contracts that could require any of the Company subsidiaries to
issue, sell or otherwise cause to become outstanding any of its respective
authorized but unissued shares of capital stock, or to create, authorize, issue,
sell or otherwise cause to become outstanding any new class of capital stock.
There are no outstanding stockholders’ agreements, voting trusts or
arrangements, rights of first refusal or other contracts pertaining to the
capital stock of any of the Company subsidiaries. None of the outstanding shares
of capital stock of any of the Company subsidiaries has been issued in violation
of any rights of any Person or in violation of any applicable corporate or
securities legislation or any other legal requirements;



Title to Personal Property and Encumbrances


 
(j)
The Company and its subsidiaries possess, and have good and marketable title to
all personal property necessary for the continued operation of the Business as
presently conducted and as represented to the Acquirer, including all assets
reflected in the Company’s Financial Statements and the financial statements of
the Company subsidiary, Hubei Minkang Pharmaceutical Co., Ltd., or acquired
since the date of such financial statements.  All such property is in reasonably
good operating condition (normal wear and tear excepted), and is reasonably fit
for the purposes for which such property is presently used.  All material
equipment, furniture, fixtures and other tangible personal property and assets
owned or leased by the Company or its subsidiary is owned by such free and clear
of all Encumbrances, except as previously disclosed in writing to the Acquirer;

 
 
19

--------------------------------------------------------------------------------

 
 
Title to Real Property and Encumbrances


 
(k)
The Company and its subsidiaries possess, and have good and marketable title to
all real property and leaseholds or other such interests necessary for the
continued operation of the Business as presently conducted and as represented to
the Acquirer, including all assets reflected in the Company’s Financial
Statements and the financial statements of Hubei Minkang Pharmaceutical Co.,
Ltd., or acquired since the date of such financial statements.  All such
property is in reasonably good operating condition (normal wear and tear
excepted), and is reasonably fit for the purposes for which such property is
presently used.  All material real property and leaseholds are owned or leased
by the Company and its subsidiaries free and clear of all Encumbrances, except
as previously disclosed in writing to the Acquirer.  The Company and its
subsidiaries have delivered or made available, or will make available on
request, to the Acquirer copies of the deeds and other instruments (as recorded)
by which the Company and its subsidiaries acquired such real property and
interests, and copies of all title insurance policies, opinions, abstracts and
surveys in the possession of either the Company or its subsidiaries and relating
to such property or interests;



Condition and Sufficiency of Assets


 
(l)
All plant, machinery, facilities and equipment and other assets used by the
Company or its subsidiaries in connection with the Business are owned by the
Company or its subsidiaries or used by such under valid and subsisting leases,
licenses, operating agreements or other arrangements and are in good operating
condition, fit for their intended use and in a good state of maintenance and
repair for equipment of similar age relative to the standards of maintenance and
repair maintained by other companies carrying on similar business, except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.  The building, plants, structures and equipment of the Company and its
subsidiaries are sufficient for the continued conduct of the Business after the
Closing in substantially the same manner as conducted prior to the Closing;



Accounts Receivable


 
(m)
All accounts receivable of the Company and its subsidiaries that are reflected
on the balance sheet included in the Company’s Financial Statements and the
financial statements of Hubei Minkang Pharmaceutical Co., Ltd., or on the
accounting records of such company as of the Closing Date (collectively, the
“Accounts Receivable”) have been recorded by the Company or its subsidiaries in
accordance with its usual accounting practices consistent with prior periods and
represent or will represent valid obligations arising from sales actually made
or services actually performed in the ordinary course of business. To the best
of the knowledge of the Vendors, the Accounts Receivable are or will be as of
the Closing Date current and collectible net of the respective reserves shown on
the balance sheet included in the Company’s Financial Statements or the
financial statements of Hubei Minkang Pharmaceutical Co., Ltd., or on the
accounting records of such company.  The reserve taken for doubtful or bad
debtor accounts is adequate based on the past experience of the Company and its
subsidiaries and is consistent with the accounting procedures used in previous
fiscal periods. There is nothing which would indicate that such reserves are not
adequate or that a higher reserve should be taken.  There is no contest, claim,
or right of set-off, other than returns in the ordinary course of business,
under any contract with any obligor of an Account Receivable relating to the
amount or validity of such Account Receivable;

 
 
20

--------------------------------------------------------------------------------

 
 
Material Contracts


 
(n)
The Company and its subsidiaries have made available all the present outstanding
Material Contracts entered into by the Company or its subsidiaries in the course
of carrying on the Business.  Except as previously disclosed in writing to the
Acquirer, the Company or its subsidiaries is not a party to or bound by any
other Material Contract, whether oral or written, and the contracts and
agreements are all valid and subsisting, in full force and effect and unamended,
no material default or violation exists in respect thereof on the part of either
the Company or its subsidiaries or, to the best of the knowledge of the Company,
on the part of any of the other parties thereto.  The Company and its
subsidiaries are not aware of any intention on the part of any of the other
parties thereto to terminate or materially alter any such contracts or
agreements or any event that with notice or the lapse of time, or both, will
create a material breach or violation thereof or default under any such
contracts or agreements.  To the best knowledge of the Company and its
subsidiaries, the continuation, validity, and effectiveness of each Material
Contract will in no way be affected by the consummation of the transactions
contemplated by this Agreement.  There exists no actual or threatened
termination, cancellation, or limitation of, or any amendment, modification, or
change to any Material Contract;



Tax Matters


 
(o)
To the knowledge of the Company and its subsidiaries, the Company and its
subsidiaries have filed or caused to be filed all Tax Returns that are or were
required to be filed by or with respect to it, either separately or as a member
of a group of corporations, pursuant to all applicable statutes and other legal
requirements.  The Company and its subsidiaries have made available to the
Acquirer copies of all such Tax Returns filed by the Company and its
subsidiaries.  Except as previously disclosed in writing ot the Acquirer, the
Company and its subsidiaries have not given or been requested to give waivers or
extensions (or is or would be subject to a waiver or extension given by any
other Person) of any statute of limitations relating to the payment by the
Company or its subsidiaries or for which the Company or its subsidiaries may be
liable;



 
(p)
All Taxes that the Company or its subsidiaries is or was required to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper Governmental Body or other Person;



 
(q)
All Tax Returns filed by (or that include on a consolidated basis) the Company
or its subsidiaries are true, correct, and complete. There is no tax sharing
agreement that will require any payment by the Company or its subsidiaries after
the date of this Agreement;

 
 
21

--------------------------------------------------------------------------------

 
 
 
(r)
The Company and its subsidiaries have paid all Taxes that have become or are due
with respect to any period ended on or prior to the date hereof and has
established an adequate reserve therefore in the Company’s Financial Statements
and the financial statements of Hubei Minkang Pharmaceutical Co., Ltd., for
those Taxes not yet due and payable, except for (i) any Taxes the non-payment of
which will not have a Material Adverse Effect on the Company or its
subsidiaries, and (ii) such Taxes, if any, as are previously disclosed in
writing to the Acquirer and are being contested in good faith and as to which
adequate reserves (determined in accordance with GAAP) have been provided in the
Company’s Financial Statements and the financial statements of Hubei Minkang
Pharmaceutical Co., Ltd.;



 
(s)
The Company and its subsidiaries are not presently under, or have received
notice of, any contemplated investigation or audit by any regulatory or
government agency or body or any foreign, provincial or state taxing authority
concerning any fiscal year or period ended prior to the date hereof.



 
(t)
To the Company’s knowledge, the Company’s Financial Statements and the financial
statements of Hubei Minkang Pharmaceutical Co., Ltd., contain full provision for
all Taxes including any deferred Taxes that may be assessed to the Company or
its subsidiaries.



No Agents


 
(u)
The Company warrants to the Acquirer that no broker, agent or other intermediary
has been engaged by either the Company or its subsidiaries in connection with
the transactions contemplated hereby and, consequently, no commission is payable
or due to a third party from either the Company or its subsidiaries;



Employee Benefit Plans and Compensation; Employment Matters.


 
(v)
For purposes of this Section 3.3(v), the following terms will have the meanings
set forth below:



 
(i)
“Employee Plan” refers to any plan, program, policy, practice, contract,
agreement or other arrangement providing for bonuses, severance, termination
pay, performance awards, stock or stock-related awards, fringe benefits or other
employee benefits of any kind, whether formal or informal, funded or unfunded
and whether or not legally binding, and pursuant to which the Company or its
subsidiaries has or may have any material liability contingent or otherwise;



 
(ii)
“Employee” means any current, former, or retired employee, officer, or director
of the Company or its subsidiaries; and



 
(iii)
“Employee Agreement” refers to each employment, severance, consulting or similar
agreement or contract between the Company or its subsidiaries and any Employee;

 
 
22

--------------------------------------------------------------------------------

 
 
 
(w)
Each of the Company and its subsidiaries has made available to Acquirer:



 
(i)
correct and complete copies of all documents embodying each Employee Plan and
each Employee Agreement including all amendments thereto and copies of all forms
of agreement and enrollment used in connection therewith;



 
(i)
the most recent annual actuarial valuations, if any, prepared for each Employee
Plan;



 
(ii)
if the Employee Plan is funded, the most recent annual and periodic accounting
of the Employee Plan assets; and



 
(iii)
all communications material to any Employee or Employees relating to the
Employee Plan and any proposed Employee Plan, in each case, relating to any
amendments, terminations, establishments, increases or decreases in benefits,
acceleration of payments or vesting schedules or other events which would result
in any material liability to the Company or its subsidiaries;



 
(x)
The Company and its subsidiaries has performed, in all material respects, all
obligations required to be performed by it under, is not in default or violation
of, and has no knowledge of any default or violation by another party to any
Employee Plan, and all Employee Plans have been established and maintained in
all material respects in accordance with their respective terms and in
substantial compliance with all applicable laws.  There are no actions, suits or
claims pending, or, to the knowledge of the Company or its subsidiaries,
threatened or anticipated (other than routine claims for benefits), against any
Employee Plan or against the assets of any Employee Plan.  The Employee Plans
can be amended, terminated or otherwise discontinued after the Closing in
accordance with their terms, without liability to the Company or its
subsidiaries, the Acquirer or any Affiliate thereof (other than ordinary
administration expenses typically incurred in a termination event).  There are
no audits, inquiries or proceedings pending or, to the knowledge of either the
Company or its subsidiaries, threatened, by any Governmental Body;



 
(y)
The execution of this Agreement and the consummation of the transactions
contemplated hereby will not (either alone or upon the occurrence of any
additional or subsequent events) constitute an event under an Employee Plan,
Employee Agreement, trust or loan that will or may result in any payment
(whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee;



 
(z)
To the knowledge of the Company, the Company and its subsidiaries:



 
(i)
are in compliance in all material respects with all applicable laws respecting
employment, employment practices, terms and conditions of employment and wages
and hours, in each case, with respect to Employees;



 
(ii)
have withheld all amounts required by law or by agreement to be withheld from
the wages, salaries and other payments to Employees;



 
(iii)
are not liable for any arrears of wages or any taxes or any penalty for failure
to comply with any of the foregoing;

 
 
23

--------------------------------------------------------------------------------

 
 
 
(iv)
are not liable for any payment to any trust or other fund or to any governmental
or administrative authority, with respect to unemployment compensation benefits,
social security or other benefits for Employees (other than routine payments to
be made in the normal course of business and consistent with past practice);



 
(v)
have provided the Employees with all wages, benefits, stock options, bonuses,
incentives and all other compensation that became due and payable through the
date of the Agreement; and



 
(vi)
represents that in the last three (3) years, no citation has been issued by any
federal, state or provincial occupational safety and health board or agency
against them and no notice of contest, claim, complaint, charge, investigation
or other administrative enforcement proceeding involving them has been filed or
is pending or, to their knowledge, threatened, against them under any federal,
state or provincial occupational safety and health board or any other applicable
law relating to occupational safety and health;



 
(aa)
No work stoppage, labour strike or other “concerted action” involving Employees
against the Company or its subsidiaries is pending or, to the knowledge of
either the Company or its subsidiaries, threatened.  The Company and its
subsidiaries is not involved in nor, to the knowledge of such company,
threatened with, any labour dispute, grievance, or litigation relating to
labour, safety or discrimination matters involving any Employee, including,
without limitation, charges of unfair labour practices or discrimination
complaints, which, if adversely determined, would, individually or in the
aggregate, result in a Material Adverse Effect on either the Company or its
subsidiaries.  The Company and its subsidiaries are not presently, nor have been
in the past, a party to, or bound by, any collective bargaining agreement or
union contract with respect to any Employees and no collective bargaining
agreement is being negotiated.  To the knowledge of the Company, there are no
activities or proceedings of a labour union to organize any of the Employees;



 
(bb)
The Company has disclosed in writing to the Acquirer a complete and accurate
list of the names of all individuals who are key personnel of the Company and
its subsidiaries.  The Company is not aware of the intention of any key
personnel to terminate his or her employment with the Company or its
subsidiaries;



 
(cc)
Except as previously disclosed in writing to the Acquirer and except for claims
by Employees under any applicable workers’ compensation or similar legislation
which, if adversely determined, would not, either individually or in the
aggregate, have a Material Adverse Effect on the Company or its subsidiaries,
there are no complaints, claims or charges pending or outstanding or, to the
best of the knowledge of the Company, anticipated, nor are there any orders,
decisions, directions or convictions currently registered or outstanding by any
tribunal or agency against or in respect of the Company or its subsidiaries
under or in respect of any employment legislation.  The Company has disclosed in
writing to the Acquirer a list of all Employees in respect of whom either the
Company or its subsidiaries has been advised by any workers compensation or
similar authority that such Employees are in receipt of benefits under workers’
compensation or similar legislation. There are no appeals pending before any
workers compensation or similar authority involving either the Company or its
subsidiaries and all levies, assessments and penalties made against either the
Company or its subsidiaries pursuant to workers’ compensation or similar
legislation have been paid.  Neither the Company nor its subsidiaries is aware
of any audit currently being performed by any workers compensation or similar
authority, and all payments required to be made in respect of termination or
severance pay under any employment standards or similar legislation in respect
of former employees or employees previously disclosed in writing to the Acquirer
have been made;

 
 
24

--------------------------------------------------------------------------------

 
 
Consents


 
(dd)
Except as previously disclosed in writing to the Acquirer, no authorization,
approval, order, license, permit or consent of any Governmental Body, regulatory
body, agency, other authority or any Person, including any governmental
department, commission, bureau, board or administrative agency or court, and no
registration, declaration or filing by either the Company or its subsidiaries
with any such Governmental Body, regulatory body or agency or court is required
in order for either the Company or its subsidiaries to:



 
(i)
consummate the transactions contemplated by this Agreement;



 
(ii)
execute and deliver all of the documents and instruments to be delivered by the
Company under this Agreement;



 
(iii)
duly perform and observe the terms and provisions of this Agreement; or



 
(iv)
render this Agreement legal, valid, binding and enforceable;



Compliance with Legal Requirements


 
(ee)
each of the Company and its subsidiaries is, and at all times has been, in full
compliance with all of the terms and requirements of each governmental
authorization required for the operation of the Business;



 
(ff)
no event has occurred or circumstance exists that may (with or without notice or
lapse of time) constitute or result directly or indirectly in a violation of or
a failure to comply with any term or requirement of any governmental
authorization required for the operation of the Business or may result directly
or indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any governmental authorization required
for the operation of the Business;



 
(gg)
neither the Company nor its subsidiaries have received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of or
failure to comply with any term or requirement of any governmental
authorization, or any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
governmental authorization; and



 
(hh)
all applications required to have been filed for the renewal of the governmental
authorizations required for the operation of the Business have been duly filed
on a timely basis with the appropriate Governmental Bodies, and all other
filings required to have been made with respect to such governmental
authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies;

 
 
25

--------------------------------------------------------------------------------

 
 
Legal Proceedings


 
(ii)
there is no pending Proceeding:



 
(i)
that has been commenced by or against either the Company or its subsidiaries or
that otherwise relates to or may affect the Business, or any of the assets owned
or used by, the Company or its subsidiaries; or



 
(ii)
that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated
herein;



 
(jj)
to the knowledge of the Company, no Proceeding has been threatened, and no event
has occurred or circumstance exists that may give rise to or serve as a basis
for the commencement of any such Proceeding;



 
(kk)
there is no Order to which either the Company or its subsidiaries, the Business,
or any of the assets owned or used by any of them, is subject; and



 
(ll)
no officer, director, agent, or employee of either the Company or its
subsidiaries is subject to any Order that prohibits such officer, director,
agent, or employee from engaging in or continuing any conduct, activity, or
practice relating to the Business;



Insurance


 
(mm)
all insurance policies to which either the Company or its subsidiaries is a
party or that provides coverage to either the Company or its subsidiaries, or to
any director or officer of either the Company or its subsidiaries:



 
(i)
are valid, outstanding, and enforceable;



 
(ii)
are issued by an insurer that is financially sound and reputable;



 
(iii)
taken together, provide adequate insurance coverage for the assets and the
operations of the Company and its subsidiaries for all risks normally insured
against by a Person carrying on the same business as the Company and its
subsidiaries;



 
(iv)
are sufficient for compliance with all legal requirements and contracts to which
either the Company or its subsidiaries is a party or by which either is bound;



 
(v)
will continue in full force and effect following the consummation of the
transactions contemplated herein; and



 
(vi)
do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of either the Company or its
subsidiaries;



 
(nn)
Neither the Company nor its subsidiaries have received (a) any refusal of
coverage or any notice that a defense will be afforded with reservation of
rights, or (b) any notice of cancellation or any other indication that any
insurance policy is no longer in full force or effect or will not be renewed or
that the issuer of any policy is not willing or able to perform its obligations
thereunder;

 
 
26

--------------------------------------------------------------------------------

 
 
 
(oo)
Each of the Company and its subsidiaries has paid all premiums due, and has
otherwise performed all of their respective obligations, under each policy to
which either the Company or its subsidiaries is a party or that provides
coverage to either the Company or its subsidiaries or any director thereof;



 
(pp)
Each of the Company and its subsidiaries have given prompt notice to its
insurers of all claims or possible claims that may be insured by any of their
respective policies;



Interested Party Transactions


 
(qq)
Except as previously disclosed in writing to the Acquirer, no officer, director
or stockholder of the Company or its subsidiaries or any Affiliate or
“associate” (as such term is defined in Rule 405 of the Commission under the
Securities Act) of any such Person, has or has had, either directly or
indirectly, (1) an interest in any Person which (a) furnishes or sells services
or products which are furnished or sold or are proposed to be furnished or sold
by the Company or its subsidiaries, or (b) purchases from or sells or furnishes
to, or proposes to purchase from, sell to or furnish the Company or its
subsidiaries any goods or services; or (2) a beneficial interest in any contract
or agreement to which the Company or its subsidiaries is a party or by which it
may be bound or affected;



Bank Accounts and Safe Deposit Boxes


 
(rr)
Schedule “H” discloses the title and number of each bank or other deposit or
financial account, and each lock box and safety deposit box used by the Company
or its subsidiaries, the financial institution at which that account or box is
maintained and the names of the persons authorized to draw against the account
or otherwise have access to the account or box, as the case may be;



Inventory


 
(ss)
All of the inventory of each of the Company and its subsidiaries, including
finished goods, work in progress, raw materials and packaging, is in good and
saleable condition and:



 
(i)
there is no redundant, obsolete or stale-dated inventory on hand that has not
been written down or fully allowed for on the books and records of the Company
or its subsidiaries;



 
(ii)
all inventory or product produced or sold by the Company or its subsidiaries has
been produced or sold in accordance with the required government standards and
specifications;



 
(iii)
there are no forward commitments, either written or oral, for the purchase of
any inventories, including raw materials or supplies; and

 
 
27

--------------------------------------------------------------------------------

 
 
 
(iv)
there are no discounts, credits, rebates, coupons or other allowances that have
been provided to any customers of the Company or its subsidiaries which are
outstanding or unsatisfied in any respect;



Intellectual Property


 
(tt)
the Company has provided the Acquirer with a complete and accurate list of all
Intellectual Property owned or used by the Company and its subsidiaries in
carrying on the Company’s Business and all applications therefor and all
goodwill connected therewith, including, without limitation, all licenses,
registered user agreements and all like rights used by or granted to the Company
or its subsidiaries in connection with the Company’s Business and all right to
register or otherwise apply for the protection on any of the foregoing;



 
(uu)
the Intellectual Property comprises all trademarks, trade names, business names,
patents, inventions, know-how, copyrights, service marks, brand marks,
industrial designs and all other industrial or intellectual property necessary
to conduct the Company’s Business;



 
(vv)
the Company or its subsidiaries are the beneficial owner of the Intellectual
Property, free and clear of all Encumbrances, and is not a party to or bound by
any contract or other obligation whatsoever that limits or impairs its ability
to sell, transfer, assign or convey, or that otherwise affects, the Intellectual
Property;



 
(ww)
no person has been granted any interest in or right to use all or any portion of
the Intellectual Property;



 
(xx)
the Company is not aware of a claim of any infringement or breach of any
industrial or Intellectual Property rights of any other person by the Company or
its subsidiaries.  The Company or its subsidiaries have not received any notice
that the conduct of the Company’s Business infringes or breaches any industrial
or Intellectual Property rights of any other person, and the Company, after due
inquiry, has no knowledge of any infringement or violation of any of their
rights or the rights of the Company or its subsidiaries in the Intellectual
Property;



 
(yy)
the conduct of the Company’s Business does not infringe upon the patents,
trademarks, licenses, trade names, business names, copyright or other industrial
or Intellectual Property rights, domestic or foreign, of any other Person;



 
(zz)
the Company is not aware of any state of facts that casts doubt on the validity
or enforceability of any of the Intellectual Property;



 
(aaa)
the Company has provided to the Acquirer a true and complete copy of all
contracts and amendments thereto that comprise or relate to the Intellectual
Property;



Financial Statements


 
(bbb)
the Company’s audited Financial Statements for the fiscal years ended December
31, 2010 and 2009 and the Company’s unaudited Financial Statements for the three
(3) month period ended March 31, 2011 (collectively, the “Company’s Financial
Statements”) have been prepared in accordance with GAAP by a PCAOB registered
audit firm, are correct and complete and present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and financial condition of
the Company as at the respective dates of and for the respective periods covered
by the Company’s Financial Statements;

 
 
28

--------------------------------------------------------------------------------

 
 
 
(ccc)
for any period up to the Time of Closing the Company will not have any debts or
liabilities whatsoever (whether accrued, absolute or contingent or otherwise),
including any liabilities for federal, state, provincial, sales, excise, income,
corporate or any other Taxes of the Company except for;



 
(i)
the debts and liabilities disclosed on, provided for or included in the balance
sheet forming a part of the most recent of the Company’s Financial Statements;



 
(ii)
debts or liabilities disclosed in this Agreement or any Schedule hereto; and



 
(iii)
liabilities incurred by the Company or its subsidiaries in the ordinary course
of the Company’s Business subsequent to the date of the balance sheet referred
to in the Company’s Financial Statements;



Books and Records


 
(ddd)
the books and records of the Company and its subsidiaries fairly and correctly
set out and disclose, in all material respects, in accordance with GAAP, the
financial condition of the Company as of the date of this Agreement and all
material financial transactions of the Company and its subsidiaries have been
accurately recorded in such books and records;



Corporate Records


 
(eee)
the Corporate records and minute books of the Company contain complete and
accurate minutes, (duly signed by the chairman and/or secretary of the
appropriate meeting) of all meetings of the directors and shareholders of the
Company since its date of incorporation;



 
(fff)
the share certificate records, the securities register, the register of
disclosures , the register of directors and officers for the Company are
contained in the corporate minute book and are complete and accurate in all
respects;



Directors and Officers


 
(ggg)
the present directors and officers of the Company are as follows:

 
Name
Position
   
Lee Tong Tai
Director
Ang Siew Khim
Director
Koh Sock Hua
Director
Lee Tong Jiuh
Director

 

Environmental Matters


 
(hhh)
Each of the Company and its subsidiaries has obtained all approvals,
authorizations, certificates, consents, licences, orders and permits or other
similar authorizations of all Governmental Bodies, or from any other Person,
that are required under any Environmental Laws;

 
 
29

--------------------------------------------------------------------------------

 
 
 
(iii)
Each of the Company and its subsidiaries is in compliance with all material
terms and conditions of all approvals, authorizations, certificates, consents,
licences, orders and permits or other similar authorizations of all Governmental
Bodies required under all Environmental Laws.  Each of the Companies is also in
compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws;



 
(jjj)
There are no past or present events, conditions, circumstances, incidents,
actions or omissions that constituted, constitute or may, after the Closing,
constitute a violation by either the Company or its subsidiaries of any
Environmental Law or that may give rise to any Environmental Liabilities of the
Company or its subsidiaries, or otherwise form the basis of any claim, action,
demand, suit, Proceeding, hearing, study or investigation relating to or in any
way affecting either the Company or its subsidiaries (i) under any Environmental
Laws or (ii) based on or related to the manufacture, processing, distribution,
use, treatment, storage (including underground storage), disposal, transport,
handling, emission, discharge, release or threatened release of any
contaminants;



 
(kkk)
Copies of all environmental audits, environmental assessments and environmental
studies or evaluations related in any way to either the Company or its
subsidiaries or the operation of the Business done by or on behalf of either the
Company or its subsidiaries or any other Person have been provided to Acquirer;



 
(lll)
Except as has been previously disclosed in writing to the Acquirer:



 
(i)
neither the Company nor its subsidiaries have been charged with or convicted of
an offence for non-compliance with or breach of any Environmental Laws or fined
or otherwise sentenced for non-compliance with or breach of any Environmental
Laws or settled any prosecution short of conviction for non-compliance with or
breach of any Environmental Laws;



 
(ii)
neither the Company nor its subsidiaries have caused or permitted, and neither
has any knowledge of, the release or disposal of any contaminant on, from, under
or to the premises or of any release or disposal from any facility owned or
operated by any other Person for which either the Company or its subsidiaries
may have any liability; and



 
(iii)
all contaminants generated, handled, stored, treated, processed, transported or
disposed of by or on behalf of either the Company or its subsidiaries have been
generated, handled, stored, treated, processed, transported or disposed of in
compliance with all applicable Environmental Laws;



Accuracy of Warranties


 
(mmm)
neither this Agreement nor any document, schedule, list, certificate,
declaration under oath or written statement now or hereafter furnished by the
Vendors or the Company to the Acquirer in connection with the transactions
contemplated by this Agreement contains or will contain any untrue statement or
representation of a material fact on the part of the Vendors or the Company, or
omits or will omit on behalf of the Vendors or the Company to state a material
fact necessary to make any such statement or representation therein or herein
contained not misleading.

 
 
30

--------------------------------------------------------------------------------

 
 
3.4                      Survival of the Representations, Warranties and
Covenants by each of the Vendors and the Company.   To the extent they have not
been fully performed at or prior to the Time of Closing, each and every
representation and warranty of the Vendors or the Company contained in this
Agreement and any agreement, instrument, certificate or other document executed
or delivered pursuant to this Agreement shall:


 
(a)
be true and correct on and as of the Closing Date with the same force and effect
as though made or given on the Closing Date;



 
(b)
remain in full force and effect notwithstanding any investigations conducted by
or on behalf of the Acquirer; and



 
(c)
survive the completion of the transactions contemplated by this Agreement until
the second anniversary of the Closing Date and shall continue in full force and
effect for the benefit of the Acquirer during that period, except that:



 
(i)
the representations and warranties set out in section 3.2(a) to and including
3.2(l) and 3.3(g), 3.3(h) and 3.3(i) above shall survive and continue in full
force and effect without limitation of time;



 
(iv)
the representations, warranties and covenants set out in section 3.3(o) to and
including 3.3(t) above shall survive and continue in full force and effect
during the applicable statute of limitations periods with respect thereto; and



 
(iii)
a claim for any breach of any of the representations and warranties contained in
this Agreement or in any agreement, instrument, certificate or other document
executed or delivered pursuant hereto involving fraud or fraudulent
misrepresentation may be made at any time following the Closing Date, subject
only to applicable limitation periods imposed by law.



 
(d)
to the extent they have not been fully performed at or prior to the Time of
Closing, each and every covenant of the Vendors and the Company contained in
this Agreement and any agreement, instrument, certificate or other document
executed or delivered pursuant to this Agreement shall survive the completion of
the transactions contemplated by this Agreement and, notwithstanding such
completion, shall continue in full force and effect for the benefit of the
Acquirer.



Article 4
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE ACQUIRER


4.1                      Warranties, Representations and Covenants by the
Acquirer.  In order to induce the Vendors and the Company to enter into and
consummate this Agreement, the Acquirer hereby warrants to, represents to and
covenants with each of the Vendors and the Company, with the intent that each of
the Vendors and the Company will rely thereon in entering into this Agreement
and in concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of the Acquirer, after having made due
inquiry:
 
 
31

--------------------------------------------------------------------------------

 
 
Organization and Good Standing


 
(a)
The Acquirer is a corporation duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power, authority and capacity to conduct its business as presently
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under any applicable contracts.



Authorization


 
(b)
this Agreement has been duly authorized, executed and delivered by the Acquirer
and is a legal, valid and binding obligation of the Acquirer, enforceable
against the Acquirer, as the case may be, by the Vendors and/or the Company in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and except
that equitable remedies may be granted only in the discretion of a court of
competent jurisdiction;



Capitalization


 
(c)
The entire authorized capital stock of the Acquirer consists of 168,750,000
shares of common stock with a par value of $0.001 per share. As of the date of
this Agreement, there are 9,547,169 shares of common stock issued and
outstanding.  Except for the Acquirer Stock and except as set out in this
Agreement, there are no outstanding options, warrants, subscriptions, conversion
rights, or other rights, agreements, or commitments obligating the Acquirer to
issue any additional shares of common stock of the Acquirer, or any other
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from the Acquirer any shares of common stock of the
Acquirer.  There are no agreements purporting to restrict the transfer of any of
the issued and outstanding shares of common stock of the Acquirer, no voting
agreements, shareholders’ agreements, voting trusts, or other arrangements
restricting or affecting the voting of any of the shares of common stock of the
Acquirer to which the Acquirer is a party or of which the Acquirer is aware.



 
(e)
all of the issued and outstanding shares of the Acquirer are currently listed
and posted for trading on the OTCBB;



Validity of Acquirer Stock Issuable Upon the Transaction


 
(f)
The Acquirer Stock to be issued to the Vendors at Closing will, upon issuance,
have been duly and validly authorized and, the Acquirer Stock when so issued in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.



Non-Contravention


 
(g)
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the transactions contemplated herein, will:



 
(i)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any Lien,
security interest, charge or Encumbrance upon any of the material properties or
assets of the Purchaser under any term, condition or provision of any loan or
credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, Order, decree, statute, law,
ordinance, rule or regulation applicable to the Purchaser or its material
property or assets;

 
 
32

--------------------------------------------------------------------------------

 
 
 
(ii)
violate any provision of the Organizational Documents of the Acquirer or any
applicable laws; or



 
(iii)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or Governmental Body applicable to the Acquirer or any of its material
property or assets;



Corporate Records of the Acquirer


 
(h)
The corporate records of the Acquirer, as required to be maintained by it
pursuant to the laws of the State of Nevada, are accurate, complete and current
in all material respects, and the minute books of the Acquirer are, in all
material respects, correct and contain all material records required by the laws
of the State of Nevada in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of the Acquirer;



Actions and Proceedings


 
(i)
Except as disclosed in the Acquirer’s disclosure filings with the Commission, to
the best knowledge of the Acquirer, there is no basis for and there is no claim,
charge, arbitration, grievance, action, suit, judgment, demand, investigation or
Proceeding by or before any court, arbiter, administrative agency or other
Governmental Body now outstanding or pending or, to the best knowledge of the
Acquirer, threatened against or affecting the Acquirer which involves any of the
business, property or assets of the Acquirer that, if adversely resolved or
determined, would have a Material Adverse Effect on the Acquirer.  There is no
reasonable basis for any claim or action that, based upon the likelihood of its
being asserted and its success if asserted, would have a Material Adverse Effect
on the Acquirer;



 
Absence of Rights to Acquire Securities



 
(j)
no person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase, subscription, allotment or issuance of any unissued shares or
other securities of the Acquirer;



Filings, Consents and Approvals


 
(k)
No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or Governmental Body or any other Person is
necessary for the consummation by the Acquirer of the transactions contemplated
herein or to continue to conduct its business after the Closing Date in a manner
which is consistent with that in which it is presently conducted;

 
 
33

--------------------------------------------------------------------------------

 
 
Directors and Officers


 
(l)
the present directors and officers of the Acquirer are as follows:

 
Name
Position
   
Hsien Loong Wong
President, CEO, CFO, Secretary, Treasurer & Director

 
No Agent


 
(m)
the Acquirer warrants to the Vendors that no broker, agent or other intermediary
has been engaged by the Acquirer in connection with the transactions
contemplated hereby, and consequently, no commission is payable or due to a
third party from the Acquirer;



Listing and Maintenance Requirements


 
(n)
the Acquirer is currently quoted on the OTCBB and has not, in the 12 months
preceding the date hereof, received any notice from the OTCBB or FINRA or any
trading market on which the Acquirer’s common stock is or has been listed or
quoted, to the effect that the Acquirer is not in compliance with the quoting,
listing or maintenance requirements of the OTCBB or such other trading market.
No securities commission or other regulatory authority has issued any order
preventing or suspending the trading of the Acquirer’s secuirites or prohibiting
the issuance of the Acquirer Stock to be delivered hereunder, and, to the
Acquirer’s knowledge, no Proceedings for such purpose are pending or threatened;



Certain Transactions


 
(o)
Except as previously disclosed in the Acquirer’s disclosure filings with the
Commission, or as disclosed to the Vendors and the Company, the Acquirer is not
a guarantor or indemnitor of any indebtedness of any Person;



Taxes


(p)           As of the date hereof:


 
(i)
the Acquirer has timely filed all tax returns, if any were filed, in connection
with any Taxes which are required to be filed on or prior to the date hereof,
taking into account any extensions of the filing deadlines which have been
validly granted to it, and



 
(ii)
all such returns, if any were filed, are true and correct in all material
respects;



 
(q)
the Acquirer has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Material Adverse
Effect on the Acquirer;

 
 
34

--------------------------------------------------------------------------------

 
 
 
(r)
the Acquirer is not presently under and has not received notice of, any
contemplated investigation or audit by any regulatory or government agency or
body or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof;



 
(s)
all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate Governmental Body;



 
(t)
to the best knowledge of the Acquirer, the Acquirer’s financial statements
contain full provision for all Taxes including any deferred Taxes that may be
assessed to the Acquirer for the most recent accounting period ended and filed
with the Commission or for any prior period in respect of any transaction, event
or omission occurring, or any profit earned, on or prior to the most recent
accounting period ended and filed with the Commission or for which the Acquirer
is accountable up to such date and all contingent Liabilities for Taxes have
been provided for or disclosed in the Acquirer’s financial statements;



Commission Documents; Undisclosed Liabilities


 
(u)
the Acquirer’s shares of common stock is currently registered pursuant to
Section 12(g) of the Exchange Act, and the Acquirer has filed all reports,
schedules, forms, statements and other documents required to be filed by
Acquirer with the Commission pursuant to the reporting requirements of the
Exchange Act, including material filed pursuant to Section 13(a) or 15(d) of the
Exchange Act (all of the foregoing, including filings incorporated by reference
therein, the “Acquirer Commission Documents”);



 
(v)
as of its respective filing date, each Acquirer Commission Document complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder applicable to such
Acquirer Commission Document, and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  Except to the extent that
information contained in any Acquirer Commission Document has been revised or
superseded by a later filed Acquirer Commission Document, none of the Acquirer
Commission Documents contains any untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  The financial statements of Acquirer included in the
Acquirer Commission Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto, have been prepared in accordance GAAP
(except, in the case of unaudited statements, as permitted by the rules and
regulations of the Commission) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Acquirer as of the dates thereof and the results of
its operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments);

 
 
35

--------------------------------------------------------------------------------

 
 
 
(w)
except as set forth in the Acquirer Commission Documents, Acquirer has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of Acquirer or
in the notes thereto that are not so set forth.  As of the date hereof and up to
the Time of Closing the Acquirer will not have any debts or liabilities
whatsoever (whether accrued, absolute, contingent or otherwise), including any
liabilities for federal, state, provincial, sales, excise, income, corporate or
any other taxes of the Acquirer except for;



 
(i)
the debts and liabilities disclosed on, provided for or included in the Acquirer
Commission Documents;



 
(ii)
debts or liabilities disclosed in this Agreement or any Schedule hereto; and



 
(iii)
liabilities incurred by the Acquirer in the ordinary course of business, and in
relation to this Agreement subsequent to the date of the most recent balance
sheet referred to in the Acquirer Commission Documents;



Absence of Certain Changes or Events


 
(x)
from the date of the most recent audited financial statements included in the
Acquirer Commission Documents or as disclosed in the Acquirer Commission
Documents to the date of this Agreement, Acquirer has conducted its business
only in the ordinary course, and during such period there has not been:



 
(i)
any change in the assets, liabilities, financial condition or operating results
of Acquirer from that reflected in the Acquirer Commission Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Material Adverse Effect to the Acquirer;



 
(ii)
any damage, destruction or loss, whether or not covered by insurance, that would
have a Material Adverse Effect to the Acquirer;



 
(iii)
any waiver or compromise by Acquirer of a valuable right or of a material debt
owed to it;



 
(iv)
any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by Acquirer, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Material Adverse Effect to
the Acquirer;



 
(v)
any material change to a material contract by which Acquirer or any of its
assets is bound or subject;



 
(vi)
any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;



 
(vii)
any mortgage, pledge, transfer of a security interest in, or lien, created by
Acquirer, with respect to any of its material properties or assets, except liens
for taxes not yet due or payable and liens that arise in the ordinary course of
business and do not materially impair Acquirer’s ownership or use of such
property or assets;

 
 
36

--------------------------------------------------------------------------------

 
 
 
(viii)
any loans or guarantees made by Acquirer to or for the benefit of its employees,
officers or directors, or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of its business;



 
(ix)
any declaration, setting aside or payment or other distribution in respect of
any of Acquirer’s capital stock, or any direct or indirect redemption, purchase,
or other acquisition of any of such stock by Acquirer;



 
(x)
any alteration of Acquirer’s method of accounting or the identity of its
auditors; or



 
(xi)
any issuance of equity securities to any officer, director or affiliate;

 
Benefit Plans


 
(y)
Acquirer does not have or maintain any collective bargaining agreement or any
bonus, pension, profit sharing,  deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of
Acquirer.  As of the date of this Agreement there are not any employment,
consulting, indemnification, severance or termination agreements or arrangements
between Acquirer and any current or former employee, officer or director of
Acquirer, nor does Acquirer have any general severance plan or policy;



Compliance with Applicable Laws


 
(z)
Acquirer is in compliance with all applicable laws, including those relating to
occupational health and safety and the environment, except for instances of
noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Material Adverse Effect to the
Acquirer.  Except as set forth in the Acquirer Commission Documents, Acquirer
has not received any written communication during the past two years from a
governmental entity that alleges that Acquirer is not in compliance in any
material respect with any applicable law.  Acquirer is in compliance with all
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it.  This Section 4.1(z) does not
relate to matters with respect to Taxes, which are the subject of Sections
4.1(p) through 4.1(t);



Contracts


 
(aa)
except as disclosed in and filed as exhibits to the Acquirer Commission
Documents, there are no contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of the Acquirer.  Acquirer is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any contract to which it is a
party or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect to the Acquirer;

 
 
37

--------------------------------------------------------------------------------

 
 
Real, Personal and Intellectual Property


 
(bb)
Acquirer does not own any real property.  Acquirer has good title to, or valid
working interests in, all of its properties and assets used in the conduct of
its business;



 
(cc)
there are no claims pending or, to the knowledge of Acquirer, threatened that
Acquirer is infringing or otherwise adversely affecting the rights of any person
with regard to any Intellectual Property right;



Labor Matters


 
(dd)
there are no collective bargaining or other labor union agreements to which
Acquirer is a party or by which it is bound;



Certain Registration Matters


 
(ee)
except as specified in the Acquirer Commission Documents, Acquirer has not
granted or agreed to grant to any person any rights (including “piggy-back”
registration rights) to have any securities of Acquirer registered with the
Commission or any other governmental authority that have not been satisfied;



Preservation of Business


 
(ff)
from the date of this Agreement until the Closing Date, the Acquirer shall
operate only in the ordinary and usual course of business consistent with past
practices, provided, however, that the Acquirer shall not issue any securities
without the prior written consent of the Company, except in connection with any
equity financing and the Closing of this Agreement.



Full Disclosure


 
(gg)
the Acquirer has no information or knowledge of any fact not communicated to the
Vendors and the Company and relating to the Acquirer or to the Acquirer’s
business or to its issued and outstanding securities which, if known to the
Vendors and/or the Company, might reasonably be expected to deter the Vendors
and/or the Company from entering into this Agreement or from completing the
transactions contemplated by this Agreement;



4.2                      Survival of the Representations, Warranties and
Covenants by the Acquirer.  To the extent they have not been fully performed at
or prior to the Time of Closing, each representation and warranty of the
Acquirer contained in this Agreement or in any document, instrument, certificate
or undertaking given pursuant hereto shall:


 
(a)
be true and correct on and as of the Closing Date with the same force and effect
as though made or given on the Closing Date;



 
(b)
remain in full force and effect notwithstanding any investigations conducted by
or on behalf of the Company and/or Vendors, and



 
(c)
survive the completion of the transactions contemplated by this Agreement until
the second anniversary of the Closing Date and shall continue in full force and
effect for the benefit of the Vendors and the Company during that period, except
that a claim for any breach of any of the representations and warranties
contained in this Agreement or in any agreement, instrument, certificate or
other document executed or delivered pursuant hereto involving fraud or
fraudulent misrepresentation may be made at any time following the Closing Date,
subject only to applicable limitation periods imposed by law.

 
 
38

--------------------------------------------------------------------------------

 
 
 
(d)
To the extent they have not been fully performed at or prior to the Time of
Closing, each and every covenant of the Acquirer contained in this Agreement and
any agreement, instrument, certificate or other document executed or delivered
pursuant to this Agreement shall survive the completion of the transactions
contemplated by this Agreement and, notwithstanding such completion, shall
continue in full force and effect for the benefit of the Vendors and the
Company.



Article 5
CONDITIONS PRECEDENT TO CLOSING


5.1                      Parties’ Conditions Precedent prior to the Closing
Date.  All of the rights, duties and obligations of each of the Parties hereto
under this Agreement are subject to the following conditions precedent for the
exclusive benefit of each of the Parties to be fulfilled in all material aspects
in the reasonable opinion of each of the Parties or to be waived by each or any
of the Parties, as the case may be, as soon as possible after the Execution
Date; however, unless specifically indicated as otherwise, not later than the
Time of Closing:


 
(a)
the specific ratification of the terms and conditions of this Agreement by the
Board of Directors of the Acquirer within five business days of the due and
complete execution of this Agreement by each of the Parties hereto (the
“Acquirer’s Ratification”);



 
(b)
the completion by the Acquirer of an initial due diligence and operations review
of the Company’s Business and operations within twenty-five calendar days after
the Acquirer’s Ratification (the “Acquirer’s Initial Due Diligence”);



5.2                      Parties’ Waiver of Conditions Precedent.   The
conditions precedent set forth in section “5.1” hereinabove are for the
exclusive benefit of each of the Parties hereto and may be waived by each of the
Parties in writing and in whole or in part at or prior to the Time of Closing.


5.3                      The Vendors’ and the Company’s Conditions
Precedent.   The acquisition of the Company Stock is subject to the following
terms and conditions for the exclusive benefit of the Vendors and the Company,
to be fulfilled or performed at or prior to the Time of Closing:


 
(a)
the representations and warranties of the Acquirer contained in this Agreement
shall be true and correct in all material respects at the Time of Closing, with
the same force and effect as if such representations and warranties were made at
and as of such time;



 
(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Acquirer at or before the Time of Closing shall have been
complied with or performed in all material respects;



 
(c)
there shall have been obtained, from all appropriate federal, provincial,
municipal or other governmental or administrative bodies, such licenses,
permits, consents, approvals, certificates, registrations and authorizations as
are required by law, if any, to be obtained by the Acquirer to permit the
issuance of the Acquirer Stock to the Vendors contemplated hereby;

 
 
39

--------------------------------------------------------------------------------

 
 
 
(d)
no legal or regulatory action or proceeding shall be pending or threatened by
any Person to enjoin, restrict or prohibit the acquisition of the Company Stock
contemplated hereby;



 
(e)
the Acquirer shall have delivered a letter of resignation from Hsien Loong Wong
from the positions of Chief Executive Officer, President, Chief Financial
Officer, Treasurer, Secretary and Director of the Acquirer, effective upon the
Closing;



 
(f)
the Acquirer shall have delivered evidence of the due appointment of Lee Tong
Tai as the Chief Executive Officer and President of the Acquirer, Ang Siew Khim
as the Secretary and Treasurer of the Acquirer, and Loke Hip Meng as the Chief
Financial Officer of the Acquirer, all to be effective upon the Closing;



 
(g)
on or prior to the Closing, the Acquirer shall take all action necessary to (i)
cause the number of directors that will comprise the full Board of Directors of
the Acquirer effective as of immediately following the Closing to be fixed at
three, (ii) cause the Board of Directors of the Acquirer effective as of
immediately following the Closing to consist of Lee Tong Tai, Johnny Lian Tian
Yong and Ang Siew Khim, and (iii) cause the individuals identified or designated
pursuant to the preceding clause (ii) to be appointed to the Board of Directors
of the Acquirer effective as of immediately following the Closing; and



 
(h)
on or prior to the Closing, the Acquirer shall take all action necessary to
cause the divestiture of its oil and gas assets to another entity or individual;



If any of the conditions contained in this section 5.3 shall not be performed or
fulfilled at or prior to the Time of Closing to the satisfaction of the Vendors
and the Company, acting reasonably, the Vendors and/or the Company may, by
notice to the Acquirer, terminate this Agreement and the obligations of the
Vendors, the Company and the Acquirer under this Agreement, other than the
obligations contained in Article 10 hereinbelow, shall be terminated, provided
that the Vendors and the Company may also bring an action pursuant to Article 9
against the Acquirer for damages suffered by the Vendors and/or the Company
where the non-performance or non-fulfillment of the relevant condition is as a
result of a breach of covenant, representation or warranty by the Acquirer.  Any
such condition may be waived in whole or in part by the Vendors and the Company
in writing without prejudice to any claims it may have for breach of covenant,
representation or warranty.


5.4                      Acquirer’s Conditions Precedent prior to the Closing
Date.  The acquisition of the Company Stock is subject to the following terms
and conditions for the exclusive benefit of the Acquirer, to be fulfilled or
performed at or prior to the Time of Closing:


 
(a)
the representations and warranties of the Vendors and the Company contained in
this Agreement shall be true and correct at the Time of Closing, with the same
force and effect as if such representations and warranties were made at and as
of such time;



 
(b)
approval of the board of directors of each of the Acquirer, the Company and any
corporate Vendors being obtained;



 
(c)
the Acquirer shall have received a copy of the Company’s Financial Statements
from the Company and the Acquirer and its accountants will be reasonably
satisfied with their review of the Company’s Financial Statements;

 
 
40

--------------------------------------------------------------------------------

 
 
 
(d)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Vendors and the Company at or before the Time of Closing
shall have been complied with or performed;



 
(e)
there shall have been obtained, from all appropriate federal, provincial,
municipal or other governmental or administrative bodies, such licenses,
permits, consents, approvals, certificates, registrations and authorizations as
are required to be obtained, if any, by the Vendors and the Company to permit
the change of ownership of the Company Stock contemplated hereby;



 
(f)
there shall have been no material adverse changes in the condition (financial or
otherwise), assets, liabilities, operations, earnings, the Company’s Business or
prospects of the Company since the date of the Company’s Financial Statements;



 
(g)
the Acquirer will be reasonably satisfied that its due diligence, analysis and
other customary examinations that it has performed regarding the Company and its
subsidiaries, the financial position of the Company and its subsidiaries and the
Company’s Business are consistent, in all material respects, with the
representations and warranties of the Vendors and the Company set forth in this
Agreement;



 
(h)
no legal or regulatory action or proceeding shall be pending or threatened by
any Person to enjoin, restrict or prohibit the acquisition of the Company Stock
contemplated hereby;



 
(i)
no claim will have been asserted or made that any Person (other than the
Acquirer) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, any of the Company Stock, or any other
voting, equity, or ownership interest in, the Company, or (other than the
Vendors) is entitled to all or any portion of the Acquirer Stock;



 
(j)
no material damage by fire or other hazard to the whole or any material part of
the property or assets of the Company shall have occurred from the date hereof
to the Time of Closing;



If any of the conditions contained in this section 5.4 shall not be performed or
fulfilled at or prior to the Time of Closing to the satisfaction of the
Acquirer, acting reasonably, the Acquirer may, by notice to the Vendors and the
Company, terminate this Agreement and the obligations of the Vendors, the
Company and the Acquirer under this Agreement, other than the obligations set
forth in Article 10, shall be terminated, provided that the Acquirer may also
bring an action pursuant to Article 9 against the Vendors and/or the Company for
damages suffered by the Acquirer where the non-performance or non-fulfillment of
the relevant condition is as a result of a breach of covenant, representation or
warranty by the Vendors or the Company.  Any such condition may be waived in
whole or in part by the Acquirer without prejudice to any claims it may have for
breach of covenant, representation or warranty.


Article 6
CLOSING AND EVENTS OF CLOSING


6.1                      Closing and Closing Date.   The closing (the “Closing”)
of the acquisition of the Company Stock, as contemplated in the manner as set
forth in Article “2” hereinabove, together with all of the transactions
contemplated by this Agreement shall occur on July 21, 2011 (the “Closing
Date”), or on such earlier or later Closing Date as may be agreed to in advance
and in writing by each of the Parties hereto, and will be closed at the offices
of solicitors for the Acquirer, Lunny MacInnes Dawson Shannon Law Corporation,
2550 – 555 W. Hastings St., Vancouver, BC, Canada, at 11:00 am (Vancouver time)
on the Closing Date.
 
 
41

--------------------------------------------------------------------------------

 
 
6.2                      Latest Closing Date.   If the Closing Date has not
occurred by August 1, 2011 subject to an extension as may be mutually agreed to
by the Parties for a maximum of 15 days per extension, then the Acquirer and the
Vendors shall each have the option to terminate this Agreement by delivery of
written notice to the other Party.  Upon delivery of such notice, this Agreement
shall cease to be of any force and effect except for Article “10” hereinbelow,
which shall remain in full force and effect notwithstanding the termination of
this Agreement.


6.3                      Documents to be delivered by the Company and the
Vendors prior to the Closing Date.   Not later than the Closing Date, and in
addition to the documentation which is required by the agreements and conditions
precedent which are set forth hereinabove, the Company and the Vendors shall
also execute and deliver or cause to be delivered to Acquirer’s counsel all such
other documents, resolutions and instruments as may be necessary, in the opinion
of counsel for the Acquirer, acting reasonably, to complete all of the
transactions contemplated by this Agreement and including, without limitation,
the necessary transfer of all of the Company Stock to the Acquirer free and
clear of all liens, security interests, charges and encumbrances, and in
particular including, but not being limited to, the following materials:


 
(a)
all documentation as may be necessary and as may be required by the solicitors
for the Acquirer, acting reasonably, to ensure that all of the Company Stock has
been transferred, assigned and are registerable in the name of and for the
benefit of the Acquirer under all applicable corporate and securities laws;



 
(b)
certificates representing the Company Stock registered in the name of the
Vendors, duly endorsed for transfer to the Acquirer and/or irrevocable stock
powers transferring the Company Stock to the Acquirer;



 
(c)
a certified copy of resolutions of the directors (and of the
Vendors/shareholders, if necessary) of the Company authorizing the transfer of
the Company Stock to the Acquirer, directions to the registered agent of the
Company to register of the Company Stock in the name of the Acquirer in the
register of members of the Company, and the issue of share certificates
representing the Company Stock registered in the name of the Acquirer;



 
(d)
a certified copy of the register of members of the Company showing the Acquirer
as the registered owner of the Company Stock;



 
(e)
all such instruments of transfer, duly executed, which in the opinion of the
Acquirer acting reasonably are necessary to effect and evidence the transfer of
the Company Stock to the Acquirer free and clear of all Encumbrances;



 
(f)
a copy of all corporate records and books of account of the Company and
including, without limiting the generality of the foregoing, a copy of all
minute books, share register books, share certificate books and annual reports
of the Company;



 
(g)
all remaining Business Documentation; and



 
(h)
all such other documents and instruments as the Acquirer’s solicitors may
reasonably require.

 
 
42

--------------------------------------------------------------------------------

 
 
6.4                      Documents to be delivered by the Acquirer prior to the
Closing Date.  Not later than the Closing Date, and in addition to the
documentation which is required by the agreements and conditions precedent which
are set forth hereinabove, the Acquirer shall also execute and deliver or cause
to be delivered to the Company’s and the Vendors’ counsel, all such other
documents, resolutions and instruments that may be necessary, in the opinion of
counsel for the Company and the Vendors, acting reasonably, to complete all of
the transactions contemplated by this Agreement and including, without
limitation, the necessary acceptance of the transfer of all of the Company Stock
to the Acquirer free and clear of all liens, charges and encumbrances, and in
particular including, but not being limited to, the following materials:


 
(a)
a copy of the resolutions of the directors of the Acquirer providing for the
approval of all of the transactions contemplated hereby;



 
(b)
certificates representing the Acquirer Stock issued to the Vendors in accordance
with sections “2.2” and “2.3” hereinabove; and



 
(c)
all such other documents and instruments as the Company’s and the Vendors’
respective solicitors may reasonably require.



Article 7
CONDUCT OF BUSINESS PRIOR TO CLOSING


7.1                      Conduct.   Except as otherwise contemplated or
permitted by this Agreement, during the period from the date of this Agreement
to the Closing Date, the Company and its subsidiaries will do the following:


 
(a)
conduct the Company’s Business in the ordinary and usual course and in a
continuous fashion and will not, without the prior written consent of the
Acquirer:



 
(i)
enter into any transaction which would constitute a breach of any of the
Company’s representations, warranties or agreements contained herein;



 
(ii)
increase the salaries or other compensation of, or make any advance (excluding
advances for ordinary and necessary business expenses) or loan to, any of their
employees, officers or directors of the Company or its subsidiaries or make any
increase in, or any addition to, other benefits to which any of their employees,
officers or directors may be entitled;



 
(iii)
create, incur, assume or guarantee any indebtedness for money borrowed, or
mortgaged or pledged by the Company or its subsidiaries or a third party and
will not subject any of the material assets or properties of the Company or its
subsidiaries to any mortgage, lien, pledge, security interest, conditional sales
contract or other Encumbrance related to any such indebtedness for money
borrowed;



 
(iv)
declare, set aside or pay any dividend or make or agree to make any other
distribution or payment in respect of the Company’s capital shares or redeem,
repurchase or otherwise acquire or agree to redeem, purchase or acquire any of
the Company’s capital shares or equity securities, or

 
 
43

--------------------------------------------------------------------------------

 
 
 
(v)
pay any amount (other than salaries in the ordinary course of business) to any
related party of the Company or its subsdiaries;



 
(b)
comply with all laws affecting the operation of the Business and pay all
required Taxes;



 
(c)
not take any action or omit to take any action which would, or would reasonably
be expected to, result in a breach of or render untrue any representation,
warranty, covenant or other obligation of the Company and the Vendors contained
herein;



 
(d)
use commercially reasonable efforts to preserve intact the Business and the
assets, operations and affairs of each of the Company and its subsidiaries and
carry on the business and the affairs of the Company and its subsidiaries
substantially as currently conducted, and use commercially reasonable efforts to
promote and preserve for the Acquirer the goodwill of suppliers, customers and
others having business relations with either the Company or its subsidiaries;



 
(e)
take all necessary actions, steps and proceedings that are necessary to approve
or authorize, or to validly and effectively undertake, the execution and
delivery of this Agreement and the completion of the transactions contemplated
by this Agreement;



 
(f)
otherwise respond reasonably promptly to reasonable requests from the Acquirer
for information concerning the status of the business, operations, and finances
of either the Company or its subsidiaries; and



 
(g)
comply with the provisions of Article 8 of this Agreement.



Article 8
ADDITIONAL COVENANTS OF THE PARTIES


8.1                      Acquirer Dispositions.   The Acquirer agrees that in
connection with the Closing, all oil and gas assets of the Acquirer will be
transferred or assigned by the Acquirer to such party as the Acquirer may
determine.


8.2                      Notification.   Between the date of this Agreement and
the Closing Date, each of the parties to this Agreement will promptly notify the
other parties in writing if it becomes aware of any fact or condition that
causes or constitutes a material breach of any of its representations and
warranties as of the date of this Agreement, if it becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a material breach of any such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition.  Should any such fact or condition require
any change in the Schedules relating to such party, such party will promptly
deliver to the other parties a supplement to the Schedules specifying such
change.  During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenants in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.


8.3                      Board of Directors.   The current directors of the
Acquirer will adopt resolutions appointing the nominees of the Company to the
Board of Directors of the Acquirer, which appointment will be effective on
Closing or, if applicable, ten days after the filing of a Schedule 14f-1 in
connection with the Takeover.  If applicable, the Acquirer will prepare and file
a Schedule 14f-1 information statement with the SEC as required under the
Exchange Act in connection with the change of directors arising in connection
with the completion of the Takeover.
 
 
44

--------------------------------------------------------------------------------

 
 
8.4                      Officers.   The current directors of the Acquirer will
adopt resolutions appointing the nominees of the Company as officers of the
Acquirer and will accept the resignation of Hsien Loong Wong from all officer
positions, which appointment and resignation will be effective on Closing or, if
applicable, ten days after the filing of a Schedule 14f-1 in connection with the
Takeover.


8.5                      Consents.   The Company, Vendors and the Acquirer
covenant and agree that they will use commercially reasonable efforts to obtain
the consents, renunciations and approvals of third parties which are necessary
to the completion of the transactions contemplated by this Agreement, provided
that such consents, renunciations or approvals may be validly given by such
third parties in accordance with relevant agreements, covenants or applicable
law.


8.6                      Exclusivity.   Until such time, if any, as this
Agreement is terminated pursuant to the provisions of this Agreement, neither
the Company or its subsidiaries or the Vendors (through their advisors,
directors, bankers, employees, shareholders, agents or otherwise) will, directly
or indirectly:


 
(a)
solicit, initiate, encourage, facilitate or discuss any proposition, offer,
inquiry, submission or proposal from any other Person concerning the purchase of
whatever part of the issued and outstanding shares, other securities,
significant elements of assets of the Company or its subsidiaries or any merger,
reorganization, arrangement, capitalization or any other form of business merger
implicating, directly or indirectly, the Company or its subsidiaries or the
Business (a “Proposed Transaction”); or



 
(b)
enter into any agreement, discussions or negotiations with any person, company
or other entity with respect to a Proposed Transaction.



The Company and the Vendors will inform the Acquirer of all propositions, offers
or bids, or information requests that they might receive regarding a Proposed
Transaction and must provide the Acquirer with all relevant information in their
possession.


8.7                      Best Efforts.   Between the date of this Agreement and
the Closing Date, the parties will use their best efforts to cause the
conditions contained in this Agreement to be satisfied.


Article 9
INDEMNIFICATION AND LEGAL PROCEEDINGS


9.1                      Indemnification.   The Parties hereto agree to
indemnify and save harmless the other Parties hereto and including, where
applicable, their respective affiliates, directors, officers, employees and
agents (each such party being an “Indemnified Party”) harmless from and against
and agree to be liable for any and all losses, claims, actions, suits,
proceedings, damages, liabilities or expenses of whatever nature or kind,
including any investigation expenses incurred by any Indemnified Party, to which
an Indemnified Party may become subject by reason of the terms and conditions of
this Agreement.


9.2                      No Indemnification.   This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.


9.3                      Claim of Indemnification.   The Parties hereto agree to
waive any right they might have of first requiring the Indemnified Party to
proceed against or enforce any other right, power, remedy, security or claim
payment from any other person before claiming this indemnity.
 
 
45

--------------------------------------------------------------------------------

 
 
9.4                      Notice of Claim.   In case any action is brought
against an Indemnified Party in respect of which indemnity may be sought against
any of the Parties hereto, the Indemnified Party will give the relevant Party
hereto prompt written notice of any such action of which the Indemnified Party
has knowledge and such Party will undertake the investigation and defense
thereof on behalf of the Indemnified Party, including the prompt consulting of
counsel acceptable to the Indemnified Party affected and the payment of all
expenses.  Failure by the Indemnified Party to so notify shall not relieve any
Party hereto of such Party’s obligation of indemnification hereunder unless (and
only to the extent that) such failure results in a forfeiture by any Party
hereto of substantive rights or defenses.


9.5                      Settlement.   No admission of liability and no
settlement of any action shall be made without the consent of each of the
Parties hereto and the consent of the Indemnified Party affected, such consent
not to be unreasonably withheld.


9.6                      Legal Proceedings.   Notwithstanding that the relevant
Party hereto will undertake the investigation and defense of any action, an
Indemnified Party will have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel will be at the expense of the Indemnified Party unless:


 
(a)
such counsel has been authorized by the relevant Party hereto;



 
(b)
the relevant Party hereto has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



 
(c)
the named parties to any such action include that any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



 
(d)
there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party hereto.



9.7                      Contribution.   If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party hereto shall contribute to the amount paid or payable by the
Indemnified Party as a result of any and all such losses, claim, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by any Party hereto on the one hand and the
Indemnified Party on the other, but also the relative fault of the Parties and
other equitable considerations which may be relevant.  Notwithstanding the
foregoing, the relevant Party hereto shall in any event contribute to the amount
paid or payable by the Indemnified Party, as a result of the loss, claim,
damage, liability, cost or expense (other than a loss, claim, damage, liability,
cost or expenses, the primary cause of which is the gross negligence or bad
faith of the Indemnified Party), any excess of such amount over the amount of
the fees actually received by the Indemnified Party hereunder.


Article 10
NON-DISCLOSURE


10.1                      Public Announcements and Disclosure to Regulatory
Authorities.   All information relating to the Agreement and the transaction
contemplated therein shall be treated as confidential and no public disclosure
shall be made by any Party without the prior approval of the Company and the
Acquirer.  Notwithstanding the provisions of this Article, the Parties hereto
agree to make such public announcements and disclosure to the Regulatory
Authorities of this Agreement promptly upon its execution all in accordance with
the requirements of applicable securities legislation and regulations.
 
 
46

--------------------------------------------------------------------------------

 
 
Article 11
ASSIGNMENT AND AMENDMENT


11.1                      Assignment.   Save and except as provided herein, no
Party hereto may sell, assign, pledge or mortgage or otherwise encumber all or
any part of its respective interest herein without the prior written consent of
all of the other Parties hereto.


11.2                      Amendment.   This Agreement and any provision thereof
may only be amended in writing and only by duly authorized signatories of each
of the respective Parties hereto.


Article 12
FORCE MAJEURE


12.1                      Events.   If any Party hereto is at any time prevented
or delayed in complying with any provisions of this Agreement by reason of
strikes, walk-outs, labor shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.


12.2                      Notice.   A Party shall, within seven calendar days,
give notice to the other Parties of each event of force majeure under section
“12.1” hereinabove, and upon cessation of such event shall furnish the other
Parties with notice of that event together with particulars of the number of
days by which the obligations of that Party hereunder have been extended by
virtue of such event of force majeure and all preceding events of force majeure.


Article 13
ARBITRATION


13.1                      Arbitration.  Any dispute arising out of or in
connection with this contract, including any question regarding its existence,
validity or termination, shall be referred to and finally resolved by
arbitration in Singapore in accordance with the Arbitration Rules of the
Singapore International Arbitration Centre (“SIAC”) for the time being in force,
which rules are deemed to be incorporated by reference in this clause. The
Tribunal shall consist of one arbitrator to be appointed by the Chairman of the
SIAC. The language of the arbitration shall be English.


Article 14
DEFAULT AND TERMINATION


14.1                      Default.   The Parties hereto agree that if any Party
hereto is in default with respect to any of the provisions of this Agreement
(herein called the “Defaulting Party”), the non-defaulting Party (herein called
the “Non-Defaulting Party”) shall give notice to the Defaulting Party
designating such default, and within 10 calendar days after its receipt of such
notice, the Defaulting Party shall either:


 
(a)
cure such default, or commence proceedings to cure such default and prosecute
the same to completion without undue delay; or

 
 
47

--------------------------------------------------------------------------------

 
 
 
(b)
give the Non-Defaulting Party notice that it denies that such default has
occurred and that it is submitting the question to arbitration as herein
provided.



14.2                      Arbitration.   If arbitration is sought, a Party shall
not be deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article “13” hereinabove.


14.3                      Curing the Default.   If:


 
(a)
the default is not so cured or the Defaulting Party does not commence or
diligently proceed to cure the default; or



 
(b)
arbitration is not so sought; or



 
(c)
the Defaulting Party is found in arbitration proceedings to be in default, and
fails to cure it within five calendar days after the rendering of the
arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.


14.4                      Termination.   In addition to the foregoing it is
hereby acknowledged and agreed by the Parties hereto that this Agreement will be
terminated in the event that:


 
(a)
the Acquirer’s Ratification is not received within five business days of the due
and complete execution of this Agreement by each of the Parties hereto;



 
(b)
the Acquirer fails to complete a successful Acquirer’s Initial Due Diligence
review of the Company’s business and operations within twenty-five calendar days
of the prior satisfaction by the Acquirer of the Acquirer’s Ratification;



 
(c)
the conditions specified in section “5.1” hereinabove have not been satisfied at
or prior to the Time of Closing;



 
(d)
either of the Parties hereto has not either satisfied or waived each of their
respective conditions precedent at or prior to the Time of Closing in accordance
with the provisions of Article “5” hereinabove;



 
(e)
either of the Parties hereto has failed to deliver or caused to be delivered any
of their respective documents required to be delivered by Articles “5” and “6”
hereinabove at or prior to the Time of Closing in accordance with the provisions
of Articles “5” and “6”; or



 
(f)
the Closing has not occurred on or before August 1, 2011, or such later date,
all in accordance with section “6.2” hereinabove; or



 
(g)
by agreement in writing by each of the Parties hereto;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Article “10” hereinabove.
 
 
48

--------------------------------------------------------------------------------

 
 
Article 15
NOTICE


15.1                      Notice.   Each notice, demand or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be sent by prepaid registered mail deposited in a post office addressed to
the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified above.  The date of receipt of such notice,
demand or other communication shall be the date of delivery thereof if
delivered, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the third calendar day after the same shall have been so
mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.


15.2                      Change of Address.   Either Party may at any time and
from time to time notify the other Party in writing of a change of address and
the new address to which notice shall be given to it thereafter until further
change.


Article 16
 GENERAL PROVISIONS


16.1                      Entire Agreement.   This Agreement constitutes the
entire agreement to date between the Parties hereto and supersedes every
previous agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties with respect to the subject matter of this
Agreement and including, without limitation, the agreement as between the
Acquirer, the Vendors and the Company.


16.2                      Enurement.   This Agreement will enure to the benefit
of and will be binding upon the Parties hereto, their respective heirs,
executors, administrators and assigns.


16.3                      Schedules.   The Schedules to this Agreement are
hereby incorporated by reference into this Agreement in its entirety.


16.4                      Time of the Essence.   Time will be of the essence of
this Agreement.


16.5                      Representation and Costs.   It is hereby acknowledged
by each of the Parties hereto that, as between the Parties hereto, Lunny
MacInnes Dawson Shannon Law Corporation, Barristers and Solicitors, acts solely
for the Acquirer, and that each of the Vendors and the Company have been advised
by Lunny MacInnes Dawson Shannon Law Corporation to obtain independent legal
advice with respect to their respective reviews and execution of this
Agreement.  In addition, it is hereby further acknowledged and agreed by the
Parties hereto that each Party to this Agreement will bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement, and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
involved thereto, by Lunny MacInnes Dawson Shannon Law Corporation shall be at
the cost of the Acquirer.


16.6                      Governing Law; Venue.   This Agreement, the legal
relations between the parties and the adjudication and the enforcement thereof,
shall be governed by and interpreted and construed in accordance with the
substantive laws of the Province of British Columbia without regard to
applicable choice of law provisions thereof, except to the extent the laws of
the State of Nevada are mandatorily applicable to the Takeover.  The parties
hereto agree that any action, suit or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby may be brought in any
court located in the Province of British Columbia and each party hereto
irrevocably submits to the jurisdiction of each of those courts.
 
 
49

--------------------------------------------------------------------------------

 
 
16.7                      Further Assurances.   The parties will execute and
deliver all such further documents, do or cause to be done all such further acts
and things, and give all such further assurances as may be necessary to give
full effect to the provisions and intent of this Agreement.


16.8                      Severability and Construction.   Each Article,
section, paragraph, term and provision of this Agreement, and any portion
thereof, shall be considered severable, and if, for any reason, any portion of
this Agreement is determined to be invalid, contrary to or in conflict with any
applicable present or future law, rule or regulation in a final unappealable
ruling issued by any court, agency or tribunal with valid jurisdiction in a
proceeding to any of the Parties hereto is a party, that ruling shall not impair
the operation of, or have any other effect upon, such other portions of this
Agreement as may remain otherwise intelligible (all of which shall remain
binding on the Parties and continue to be given full force and agreement as of
the date upon which the ruling becomes final).


16.9                      Captions.   The captions, section numbers, Article
numbers and Schedule numbers appearing in this Agreement are inserted for
convenience of reference only and shall in no way define, limit, construe or
describe the scope or intent of this Agreement nor in any way affect this
Agreement.


16.10                      Counterparts.   This Agreement may be signed by the
Parties hereto in as many counterparts as may be necessary, and via facsimile or
pdf email attachment if necessary, each of which so signed being deemed to be an
original and such counterparts together constituting one and the same instrument
and, notwithstanding the date of execution, being deemed to bear the effective
Execution Date as set forth on the front page of this Agreement.


16.11                      No Partnership or Agency.   The Parties hereto have
not created a partnership and nothing contained in this Agreement shall in any
manner whatsoever constitute any Party the partner, agent or legal
representative of any other Party, nor create any fiduciary relationship between
them for any purpose whatsoever.  No Party shall have any authority to act for,
or to assume any obligations or responsibility on behalf of, any other party
except as may be, from time to time, agreed upon in writing between the Parties
or as otherwise expressly provided.
 
 
50

--------------------------------------------------------------------------------

 
 
16.12                      Consents and Waivers.   No consent or waiver
expressed or implied by either Party hereto in respect of any breach or default
by any other Party in the performance by such other of its obligations hereunder
shall:


 
(a)
be valid unless it is in writing and stated to be a consent or waiver pursuant
to this section;



 
(b)
be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;



 
(c)
constitute a general waiver under this Agreement; or



 
(d)
eliminate or modify the need for a specific consent or waiver pursuant to this
section in any other or subsequent instance.



IN WITNESS WHEREOF each of the Parties hereto has hereunto executed this
Agreement as of the Execution Date as set forth on the front page of this
Agreement.


HBMK PHARMACEUTICAL LIMITED
)
   
the Company herein,
)
     
)
     
)
   
Per:    /s/ Lee Tong Tai
)
   
Authorized Signatory
)
     
)
   
Lee Tong Tai, director
)
   
(print name and title)
                             
HUBEI MINKANG
)
   
PHARMACEUTICAL LTD.,
)
   
the Acquirer herein,
)
     
)
     
)
   
Per:/s/ Hsien Loong Wong
)
   
Authorized Signatory
)
     
)
   
Hsien Loong Wong, Director
)
   
(print name and title)
     

 
 
51

--------------------------------------------------------------------------------

 
 
SIGNED and DELIVERED by
)
     
LEE TONG TAI, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Lee Tong Tai
       
LEE TONG TAI
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
ANG SIEW KHIM, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Lee Tong Tai
)
     
Witness Signature
)
 
/s/ Ang Siew Khim
   
)
 
ANG SIEW KHIM
 
2, Normanton Park, #04-151, Singapore
)
     
Witness Address
)
       
)
     
Lee Tong Tai, President
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
HONG LENA, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Hong Lena
   
)
 
HONG LENA
 
39B Daisy Road Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
     



 
 
52

--------------------------------------------------------------------------------

 
 
SIGNED and DELIVERED by
)
     
JOSEPH SOON KWO PIN, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Joseph Soon Kwo Pin
   
)
 
JOSEPH SOON KWO PIN
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
LEE HUNG MING, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Lee Hung Ming
   
)
 
LEE HUNG MING
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
LEE TONG JIUH, a Vendor
)
     
herein, in the presence of:
)
       
)
       
)
     
Witness Signature
)
 
/s/ Lee Tong Jiuh
   
)
 
LEE TONG JIUH
   
)
     
Witness Address
)
       
)
       
)
     
Witness Name and Occupation
)
     

 
 
53

--------------------------------------------------------------------------------

 
 
SIGNED and DELIVERED by
)
     
LEE YENG FEN a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Lee Yeng Fen
   
)
 
LEE YENG FEN
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
                         
SIGNED and DELIVERED by
)
     
SEAH CHEE SENG, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Seah Chee Seng
   
)
 
SEAH CHEE SENG
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation)
                           
SIGNED and DELIVERED by
)
     
TAY AH MENG, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Tay Ah Meng
   
)
 
TAY AH MENG
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
                         
MUI CHARK (PRIVATE) LIMITED
)
     
a Vendor herein,
)
       
)
       
)
     
Per:    /s/ Koh Cheok Kow
)
     
Authorized Signatory
)
       
)
     
Koh Cheok Kow, director
)
     
(print name and title)
       

 
 
54

--------------------------------------------------------------------------------

 
 
UNIVERSAL METAL WORKS
)
     
(PRIVATE) LIMITED, a Vendor herein,
)
       
)
       
)
     
Per:    /s/ Koh Cheoh Nguan
)
     
Authorized Signatory
)
       
)
     
Koh Cheoh Nguan, director
)
     
(print name and title)
                           
SIGNED and DELIVERED by
)
     
KOH CHEOH NGUAN a Vendor
)
     
herein, in the presence of:
)
       
)
       
)
     
Witness Signature
)
 
/s/ Koh Cheoh Nguan
   
)
 
KOH CHEOH NGUAN
   
)
     
Witness Address
)
       
)
       
)
     
Witness Name and Occupation
)
                         
SIGNED and DELIVERED by
)
     
KOH BOON HUA, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Koh Cheok Chuan
)
     
Witness Signature
)
 
/s/ Koh Boon Hua
 
BLK. 424, Canberra Rd., #13-455
)
 
KOH BOON HUA
 
Singapore  750424
)
     
Witness Address
)
       
)
     
Koh Cheok Chuan, director
)
     
Witness Name and Occupation
)
                         
SIGNED and DELIVERED by
)
     
KOH LEE BOON, a Vendor
)
     
herein, in the presence of:
)
       
)
       
)
     
Witness Signature
)
 
/s/ Koh Lee Boon
   
)
 
KOH LEE BOON
   
)
     
Witness Address
)
       
)
       
)
     
Witness Name and Occupation
)
     

 
 
55

--------------------------------------------------------------------------------

 
 
SIGNED and DELIVERED by
)
     
KOH SOCK HUA, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Koh Cheok Kow
)
     
Witness Signature
)
 
/s/ Koh Sock Hua
   
)
 
KOH SOCK HUA
 
350, Huogang Ave. 7, Singapore
)
     
Witness Address
)
       
)
     
Koh Cheok Kow
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
KOH SOK YONG, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Koh Cheok Kow
)
     
Witness Signature
)
 
/s/ Koh Sok Yong
   
)
 
KOH SOK YONG
 
350, Hougang Ave. 7, Singapore
)
     
Witness Address
)
       
)
     
Koh Cheok Kow
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
KOH CHEOK CHUAN, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Koh Cheok Kow
)
     
Witness Signature
)
 
/s/ Koh Cheok Chuan
   
)
 
KOH CHEOK CHUAN
 
350, Hougang Ave. 7, Singapore
)
     
Witness Address
)
       
)
     
Koh Cheok Kow
)
     
Witness Name and Occupation
)
     

 
 
56

--------------------------------------------------------------------------------

 
 
SIGNED and DELIVERED by
)
     
KOH CHEOK KOW, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Koh Sok Yong
)
     
Witness Signature
)
 
/s/ Koh Cheok Kow
   
)
 
KOH CHEOK KOW
 
46 Jalan Arnap, Singapore
)
     
Witness Address
)
       
)
     
Koh Sok Yong
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
KOH CHEOH KWANG, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Koh Cheok Kow
)
     
Witness Signature
)
 
/s/ Koh Cheoh Kwang
   
)
 
KOH CHEOH KWANG
 
350, Hougang Ave. 7, Singapore
)
     
Witness Address
)
       
)
       
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
LEE WEI MENG, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Lee Wei Meng
   
)
 
LEE WEI MENG
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
     

 
 
57

--------------------------------------------------------------------------------

 
 
SIGNED and DELIVERED by
)
     
JESSELINE SIAH CHIEW CHOON
)
     
a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Lee tong Tai
)
     
Witness Signature
)
 
/s/ Jesseline Siah Chiew Choon
   
)
 
JESSELINE SIAH CHIEW CHOON
 
2, Normanton Park, #04-151, Singapore
)
     
Witness Address
)
       
)
     
Lee Tong Tai, President
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
RAMASWAMY SREEGHANDHAN
)
     
a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Lee Tong Tai
)
     
Witness Signature
)
 
/s/ Ramaswamy Sreeghandhan
   
)
 
RAMASWAMY SREEGHANDHAN
 
2, Normanton Park, #04-151, Singapore
)
     
Witness Address
)
       
)
     
Lee Tong Tai, President
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
CHOO KEANG HAI, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Lee Tong Tai
)
     
Witness Signature
)
 
/s/ Choo Keang Hai
   
)
 
CHOO KEANG HAI
 
2, Normanton Park, #04-151, Singapore
)
     
Witness Address
)
       
)
     
Lee Tong Tai, President
)
     
Witness Name and Occupation
)
     

 
 
58

--------------------------------------------------------------------------------

 
 
SIGNED and DELIVERED by
)
     
TOH LING LING, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Toh Ling Ling
   
)
 
TOH LING LING
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
                         
SIGNED and DELIVERED by
)
     
TEY KIM KEE, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Tey Kim Kee
   
)
 
TEY KIM KEE
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
                         
SIGNED and DELIVERED by
)
     
JOHNNY LIAN TIAN YONG, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Johnny Lian Tian Yong
   
)
 
JOHNNY LIAN TIAN YONG
 
39B Daisy Road, Singapore
)
     
Witness Address)
         
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
     

 
 
59

--------------------------------------------------------------------------------

 
 
SIGNED and DELIVERED by
)
     
CHAN BOON WEE, a Vendor
)
     
herein, in the presence of:
)
       
)
     
    /s/ Ang Siew Khim
)
     
Witness Signature
)
 
/s/ Chan Boon Wee
   
)
 
CHAN BOON WEE
 
39B Daisy Road, Singapore
)
     
Witness Address
)
       
)
     
Ang Siew Khim, director
)
     
Witness Name and Occupation
)
                                   
SIGNED and DELIVERED by
)
     
VERNON WONG HOCK LEONG, a Vendor
)
     
herein, in the presence of:
)
       
)
       
)
     
Witness Signature
)
 
/s/ Vernon Wong Hock Leong
   
)
 
VERNON WONG HOCK LEONG
   
)
     
Witness Address
)
       
)
       
)
     
Witness Name and Occupation
)
     

 
 
60

--------------------------------------------------------------------------------

 
 
Schedule A


This is Schedule “A” to that certain Share Exchange Agreement among Hubei
Minkang Pharmaceutical Ltd., HBMK Pharmaceutical Limited and the vendor
shareholders of HBMK Pharmaceutical Limited.
 
 
Company Stock and Vendors
 
Authorized Capital:
5,000,000 shares

 
Issued Capital:
3,620,000 shares

 
 
Vendor
Number of shares of Company Stock
Number of shares of Acquirer Stock to receive
Lee Tong Tai
854,620
7,117,898
Ang Siew Khim
246,377
2,052,007
Hong Lena
108,600
904,500
Joseph Soon Kwo Pin
217,200
1,809,000
Lee Hung Ming
20,816
173,371
Lee Tong Jiuh
246,377
2,052,007
Lee Yeng Fen
20,816
173,371
Seah Chee Seng
44,348
369,362
Tay Ah Meng
246,377
2,052,007
Mui Chark (Private) Limited
246,379
2,052,024
Universal Metal Works (Private) Limited
201,890
1,681,487
Koh Cheoh Nguan
45,077
375,434
Koh Boon Hua
18,637
155,223
Koh Lee Boon
18,637
155,223
Koh Sock Hua
24,897
207,360
Koh Sok Yong
37,274
310,445
Koh Cheok Chuan
24,859
207,044
Koh Cheok Kow
24,859
207,044
Koh Cheoh Kwang
24,859
207,044
Lee Wei Meng
115,623
962,993
Jesseline Siah Chiew Choon
151,823
1,264,493
Ramaswamy Sreeghandhan
208,150
1,733,625
Choo Keang Hai
208,150
1,733,625
Toh Ling Ling
25,123
209,243
Tey Kim Kee
238,232
1,984,170
Johnny Lian Tian Yong
 
1,675,000
Chan Boon Wee
 
837,500
Vernon Wong Hock Leong
 
837,500

 
 
61

--------------------------------------------------------------------------------

 
 
Schedule B


This is Schedule “B” to that certain Share Exchange Agreement among Hubei
Minkang Pharmaceutical Ltd., HBMK Pharmaceutical Limited and the vendor
shareholders of HBMK Pharmaceutical Limited.


CERTIFICATE OF NON-U.S. SHAREHOLDER


In connection with the issuance of the Acquirer Stock to the undersigned, the
undersigned hereby agrees, acknowledges, represents and warrants that:


1.           the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S (the definition of which includes, but is not limited
to, an individual resident in the U.S. and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);
2.           none of the Acquirer Stock have been or will be registered under
the Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in compliance with any
Applicable Securities Laws;
3.           offers and sales of any of the Acquirer Stock prior to the
expiration of a period of six months after the date of original issuance of the
Acquirer Stock (the six month period hereinafter referred to as the
“Distribution Compliance Period”) shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the Securities Act or an exemption therefrom, and that all offers
and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the Securities Act or an
exemption therefrom and in each case only in accordance with applicable state
and foreign securities laws;
4.           the undersigned will not engage in any hedging transactions
involving any of the Acquirer Stock unless such transactions are in compliance
with the provisions of the Securities Act and in each case only in accordance
with Applicable Securities Laws;
5.           the undersigned is acquiring the Acquirer Stock for investment only
and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Acquirer Stock
in the United States or to U.S. Persons;
6.           the undersigned has not acquired the Acquirer Stock as a result of,
and will not itself engage in, any directed selling efforts (as defined in
Regulation S) in the United States in respect of the Acquirer Stock which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Acquirer Stock; provided, however, that the
undersigned may sell or otherwise dispose of the Acquirer Stock pursuant to
registration thereof under the Securities Act and any Applicable Securities Laws
or under an exemption from such registration requirements;
7.           the statutory and regulatory basis for the exemption claimed for
the sale of the Acquirer Stock, although in technical compliance with Regulation
S, would not be available if the offering is part of a plan or scheme to evade
the registration provisions of the Securities Act or any Applicable Securities
Laws;
8.           except as set out in the Agreement, the Purchaser has not
undertaken, and will have no obligation, to register any of the Acquirer Stock
under the Securities Act;
9.           the Acquirer is entitled to rely on the acknowledgements,
agreements, representations and warranties of the undersigned contained in the
Agreement and this Certificate, and the undersigned will hold harmless the
Acquirer from any loss or damage either one may suffer as a result of any such
acknowledgements, agreements, representations and/or warranties made by the
undersigned not being true and correct;
 
 
62

--------------------------------------------------------------------------------

 
 
10.           the undersigned has been advised to consult its own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Acquirer Stock and, with respect to applicable resale
restrictions, is solely responsible (and the Acquirer is not in any way
responsible) for compliance with applicable resale restrictions;
11.           the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the Acquirer
in connection with the acquisition of the Acquirer Stock under the Agreement,
and to obtain additional information, to the extent possessed or obtainable by
the Acquirer without unreasonable effort or expense;
12.           the books and records of the Acquirer were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by the undersigned during reasonable business hours at its
principal place of business and that all documents, records and books in
connection with the acquisition of the Acquirer Stock under the Agreement have
been made available for inspection by the undersigned, the undersigned’s
attorney and/or advisor(s);
13.           the undersigned:
 
(a)
is knowledgeable of, or has been independently advised as to, the Applicable
Securities Laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Acquirer Stock;

 
(b)
the undersigned is acquiring the Acquirer Stock pursuant to exemptions from
prospectus or equivalent requirements under Applicable Securities Laws or, if
such is not applicable, the undersigned is permitted to acquire the Acquirer
Stock under the Applicable Securities Laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

 
(c)
the Applicable Securities Laws of the authorities in the International
Jurisdiction do not require the Acquirer to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Acquirer Stock; and

 
(d)
the acquisition of the Acquirer Stock by the undersigned does not trigger:

 
(i)
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

 
(ii)
any continuous disclosure reporting obligation of the Acquirer in the
International Jurisdiction; and

the undersigned will, if requested by the Acquirer, deliver to the Acquirer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 13(c) and 13(d) above to
the satisfaction of the Acquirer, acting reasonably;
14.           the undersigned (i) is able to fend for itself in connection with
the acquisition of the Acquirer Stock; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Acquirer Stock; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;
15.           the undersigned is not aware of any advertisement of any of the
Acquirer Stock and is not acquiring the Acquirer Stock as a result of any form
of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;
16.           except as set out in the Agreement, no Person has made to the
undersigned any written or oral representations:
 
(a)
that any Person will resell or repurchase any of the Acquirer Stock;

 
(b)
that any Person will refund the purchase price of any of the Acquirer Stock;

 
(c)
as to the future price or value of any of the Acquirer Stock; or

 
 
63

--------------------------------------------------------------------------------

 
 
 
(d)
that any of the Acquirer Stock will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Acquirer Stock on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the Acquirer’s shares of common stock on the OTCBB;

17.           the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Acquirer Stock as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other Person has a direct or indirect beneficial interest in the Acquirer Stock;
18.           neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Acquirer Stock;
19.           the Acquirer Stock is not being acquired, directly or indirectly,
for the account or benefit of a U.S. Person or a Person in the United States;
and
20.           the undersigned acknowledges and agrees that the Acquirer shall
refuse to register any transfer of Acquirer Stock not made in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration under the
Securities Act.


IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.
 



   
Date:
   
, 2011
Signature
                                 
Print Name
                                 
Title (if applicable)
                                 
Address
                     

 

 
64

--------------------------------------------------------------------------------

 
 
Schedule C


This is Schedule “C” to that certain Share Exchange Agreement among Hubei
Minkang Pharmaceutical Ltd., HBMK Pharmaceutical Limited and the vendor
shareholders of HBMK Pharmaceutical Limited.
 
 
Company Subsidiaries
 
 
1.
Hubei Minkang Pharmaceutical Co., Ltd.

 
 
 
65

--------------------------------------------------------------------------------

 
 
Schedule D


This is Schedule “D” to that certain Share Exchange Agreement among Hubei
Minkang Pharmaceutical Ltd., HBMK Pharmaceutical Limited and the vendor
shareholders of HBMK Pharmaceutical Limited.
 
 
Financial Statements


 
1.
Audited Financial Statements for HBMK Pharmaceutical Limited for the fiscal
years ended December 31, 2010 and 2009; and



 
2.
Unaudited Financial Statements for HBMK Pharmaceutical Limited for the three
month period ended March 31, 2011.

 
 
Refer to the attached materials
 
 
 

--------------------------------------------------------------------------------

 
 
 
66

--------------------------------------------------------------------------------

 
 
Schedule E


This is Schedule “E” to that certain Share Exchange Agreement among Hubei
Minkang Pharmaceutical Ltd., HBMK Pharmaceutical Limited and the vendor
shareholders of HBMK Pharmaceutical Limited.
 
 
Material Contracts


 
67

--------------------------------------------------------------------------------

 
 
Schedule F


This is Schedule “F” to that certain Share Exchange Agreement among Hubei
Minkang Pharmaceutical Ltd., HBMK Pharmaceutical Limited and the vendor
shareholders of HBMK Pharmaceutical Limited.
 
 
Encumbrances




 
68

--------------------------------------------------------------------------------

 
 
Schedule G


This is Schedule “G” to that certain Share Exchange Agreement among Hubei
Minkang Pharmaceutical Ltd., HBMK Pharmaceutical Limited and the vendor
shareholders of HBMK Pharmaceutical Limited.
 


Pending, Outstanding or Unresolved Claims or Grievances


None.
 
 
69

--------------------------------------------------------------------------------

 
 
Schedule H


This is Schedule “H” to that certain Share Exchange Agreement among Hubei
Minkang Pharmaceutical Ltd., HBMK Pharmaceutical Limited and the vendor
shareholders of HBMK Pharmaceutical Limited.
 


Banks and Bank Accounts

 


Refer to the attached materials
 

 

--------------------------------------------------------------------------------

 

 
70

--------------------------------------------------------------------------------

 